EXECUTION COPY

Exhibit (10) Z.

--------------------------------------------------------------------------------

ARRANGEMENT AGREEMENT

among

EASTMAN KODAK COMPANY,

4284488 CANADA INC.,

and

CREO INC.

Dated January 30, 2005

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.01

Certain Defined Terms

1

SECTION 1.02

Interpretation

9

 

 

 

ARTICLE II

 

 

 

THE ARRANGEMENT

 

 

 

SECTION 2.01

Implementation Steps by the Company

10

SECTION 2.02

Interim Order

12

SECTION 2.03

Articles of Arrangement

12

SECTION 2.04

Circular and Related Materials

12

SECTION 2.05

Securities and Corporate Compliance

13

SECTION 2.06

Dissent

14

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

SECTION 3.01

Organization and Qualification; Subsidiaries

14

SECTION 3.02

Articles of Incorporation and By-Laws

14

SECTION 3.03

Capitalization

15

SECTION 3.04

Authority Relative to this Agreement

15

SECTION 3.05

No Conflict; Required Filings and Consents

16

SECTION 3.06

Permits; Compliance

17

SECTION 3.07

Public Disclosure Documents; Financial Statements; Books and Records

17

SECTION 3.08

Absence of Certain Changes or Events

19

SECTION 3.09

Employee Benefit Plans

19

SECTION 3.10

Labor and Employment Matters

21

SECTION 3.11

Taxes

22

SECTION 3.12

Environmental Matters

23

SECTION 3.13

Material Contracts

24

SECTION 3.14

Board Approval; Shareholder Vote Required

26

SECTION 3.15

Brokers

26

SECTION 3.16

Litigation and Liabilities

26

SECTION 3.17

Title to Properties

27

SECTION 3.18

Intellectual Property

27

SECTION 3.19

State Sponsored Assistance.

28

SECTION 3.20

Personal Information

29

i




SECTION 3.21

Insurance

30

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB

 

 

 

SECTION 4.01

Corporate Organization

30

SECTION 4.02

Articles of Incorporation and By-laws

30

SECTION 4.03

Authority Relative to this Agreement

30

SECTION 4.04

No Conflict; Required Filings and Consents

31

SECTION 4.05

Parent Approval

32

SECTION 4.06

Acquisition Sub Approval

32

SECTION 4.07

Financing

32

SECTION 4.08

No Vote Required

32

SECTION 4.09

Operations of Acquisition Sub

32

SECTION 4.10

Brokers

32

 

 

 

ARTICLE V

 

 

 

CONDUCT OF BUSINESS PENDING THE ARRANGEMENT

 

 

 

SECTION 5.01

Conduct of Business by the Company Pending the Arrangement

33

SECTION 5.02

Parent Approval of Dividends

35

SECTION 5.03

Conduct by Parent and Acquisition Sub Pending the Arrangement

36

SECTION 5.04

Advice of Changes

36

 

 

 

ARTICLE VI

 

 

 

ADDITIONAL AGREEMENTS

 

 

 

SECTION 6.01

Access to Information; Confidentiality

36

SECTION 6.02

No Solicitation of Transactions

36

SECTION 6.03

Employee Benefits Matters

38

SECTION 6.04

Directors’ and Officers’ Indemnification and Insurance

39

SECTION 6.05

No Personal Liability

40

SECTION 6.06

Further Action; Commercially Reasonable Efforts

40

SECTION 6.07

Public Announcements

41

SECTION 6.08

Notice of Developments

41

SECTION 6.09

Resignations

42

SECTION 6.10

Company Stock Plans

42

SECTION 6.11

Pre-Acquisition Reorganizations

42

SECTION 6.12

Proxies Received

43

SECTION 6.13

Change of Control Agreements

43

ii




ARTICLE VII

 

 

 

CONDITIONS TO THE ARRANGEMENT

 

 

 

SECTION 7.01

Conditions to the Obligations of Each Party

43

SECTION 7.02

Conditions to the Obligations of Parent and Acquisition Sub

44

SECTION 7.03

Conditions to the Obligations of the Company

45

 

 

 

ARTICLE VIII

 

 

 

TERMINATION, AMENDMENT AND WAIVER

 

 

 

SECTION 8.01

Termination

45

SECTION 8.02

Effect of Termination

46

SECTION 8.03

Expenses

48

SECTION 8.04

Amendment

48

SECTION 8.05

Waiver

48

 

 

 

ARTICLE IX

 

 

 

GENERAL PROVISIONS

 

 

 

SECTION 9.01

Non-Survival of Warranties, Covenants and Agreements

48

SECTION 9.02

Notices

48

SECTION 9.03

No Other Warranties

50

SECTION 9.04

Separate Warranties

50

SECTION 9.05

Entire Agreement

50

SECTION 9.06

Remedies and Waivers

50

SECTION 9.07

Assignment

51

SECTION 9.08

Third Party Rights

51

SECTION 9.09

Time of Essence

51

SECTION 9.10

Severability

51

SECTION 9.11

Governing Law and Submission to Jurisdiction

51

SECTION 9.12

Waiver of Jury Trial

51

SECTION 9.13

Appointment of Process Agent

52

SECTION 9.14

Binding Effect

52

SECTION 9.15

Counterparts

53

Exhibit A          Plan of Arrangement
Exhibit B          Arrangement Resolution
Exhibit C          Rights Plan Resolution

iii




 

          ARRANGEMENT AGREEMENT, dated January 30, 2005 (this “Agreement”),
among Eastman Kodak Company, a New Jersey corporation (“Parent”), 4284488 Canada
Inc., a corporation organized under the Canada Business Corporations Act and a
wholly-owned subsidiary of Parent (“Acquisition Sub”), and Creo Inc.,
a corporation organized under the Canada Business Corporations Act (the
“Company”).

          WHEREAS, subject to the terms and conditions hereof, Parent, through
its wholly-owned subsidiary, Acquisition Sub, is offering to acquire all of the
outstanding Common Shares (as hereinafter defined) for $16.50 per Common Share
in cash (the “Purchase Price”);

          WHEREAS the Company intends to propose to its securityholders a
statutory plan of arrangement under section 192 of the Canada Business
Corporations Act as a result of which Acquisition Sub will acquire all of the
outstanding Common Shares for the Purchase Price per Common Share on the terms
set out in the Plan of Arrangement (as hereinafter defined);

          WHEREAS the boards of directors of Parent, Acquisition Sub and the
Company have each determined that it is in the best interests of their
respective shareholders for Acquisition Sub to make an offer to acquire all of
the issued and outstanding Common Shares upon the terms and subject to the
conditions of this Arrangement Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, Parent, Acquisition Sub and the Company hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

          SECTION 1.01  Certain Defined Terms.  For purposes of this Agreement:

          “Acquisition Proposal” means (i) any direct or indirect acquisition
through one or more transactions of (A) a substantial portion of the assets of
the Company and the Subsidiaries taken as a whole or (B) more than 20% of the
outstanding Common Shares, (ii) any tender offer, exchange offer, take-over bid
or agreement that, if consummated, would result in any Person beneficially
owning more than 20% of the outstanding Common Shares, (iii) any merger,
amalgamation, arrangement, consolidation or other business combination with the
Company other than the Arrangement, (iv) any recapitalization of the Company or
similar transaction that, if consummated, would result in any Person
beneficially owning more than 20% of the outstanding Common Shares or (v) any
proposal or offer to, or public announcement of an intention to, do any of the
foregoing from any Person other than Parent or Acquisition Sub.

          “Acquisition Proposal Assessment Period” has the meaning set forth in
Section 6.02(c).

1




          “Acquisition Sub” has the meaning set forth in the Preamble.

          “Action” means any litigation, suit, claim, action, proceeding or
investigation.

          “affiliate” means, with respect to a specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.

          “Agreement” has the meaning set forth in the Preamble and includes any
Exhibits or Schedules attached hereto.

          “Arrangement” means the proposed arrangement under the provisions of
section 192 of the CBCA as set out in the Plan of Arrangement, subject to any
amendments or variations thereto made in accordance with Section 8.04 hereof or
Article 5 of the Plan of Arrangement or made at the direction of the Court in
the Final Order.

          “Arrangement Resolution” means the special resolution approving the
Plan of Arrangement to be considered at the Special Meeting, substantially in
the form of Exhibit B.

          “Articles of Arrangement” means the articles of arrangement in respect
of the Arrangement, required by the CBCA to be sent to the Director after the
Final Order is made in order for the Arrangement to become effective.

          “beneficial ownership” means, with respect to any security, having
beneficial ownership of such security as determined under Rule 13d-3 of the
Exchange Act.

          “business day” means any day (other than a Saturday or Sunday) on
which banks are not required or authorized to close in Vancouver, British
Columbia; Toronto, Ontario or the City of New York, United States of America.

          “Canadian GAAP” means Canadian generally accepted accounting
principles.

          “Canadian Investment Regulations” means, collectively, the Competition
Act (Canada) and the Investment Canada Act (Canada), as amended.

          “CBCA” means the Canada Business Corporations Act, as amended.

          “Certificate of Arrangement” means a certificate of arrangement issued
by the Director pursuant to subsection 192(7) of the CBCA in respect of the
Articles of Arrangement.

          “Circular” means the notice of the Special Meeting and accompanying
management proxy circular, including all schedules thereto, to be sent by the
Company to Shareholders in connection with the Special Meeting.

          “Code” has the meaning set forth in Section 3.09(c).

2




          “Common Shares” means each common share, without par value, in the
capital of the Company.

          “Company” has the meaning set forth in the Preamble.

          “Company Board” means the board of directors of the Company.

          “Company Disclosure Letter” means the Company Disclosure Letter, dated
the date hereof, delivered by the Company to Parent and Acquisition Sub in
connection with the execution and delivery of this Agreement.

          “Company Employees” means all persons employed or retained by the
Company or its Subsidiaries, including, for greater certainty, those employees
on short-term or long-term disability leave or any other leaves of absence.

          “Company Stock Plans” means, collectively, the Company’s Amended and
Restated Stock Option Plan, the Company’s 2004 Employee Equity Award Plan and
the Company’s 2004 Qualified Directors’ Equity Award Plan.

          “Competition Act Approval” means that the waiting period under
section 123 of the Competition Act (Canada) shall have expired, and Parent shall
have been advised in writing by the Commissioner of Competition that the
Commissioner has determined not to make an application for an order under
section 92 or section 100 of the Competition Act (Canada) in respect of the
Transactions.

          “Confidential Material Contracts” has the meaning set forth in
Section 3.13(b).

          “Confidentiality Agreement” means the confidentiality agreement, dated
November 30, 2004, between Parent and the Company, as amended.

          “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee or executor,
of the power to direct or cause the direction of the affairs or management of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or otherwise.

          “Court” means the Ontario Superior Court of Justice (Commercial List).

          “Director” means the Director appointed pursuant to section 260 of the
CBCA.

          “Dissenting Holder” has the meaning set forth in the Plan of
Arrangement.

          “Dissent Rights” means the rights of dissent in respect of the
Arrangement described in section 3.1 of the Plan of Arrangement.

          “EC Merger Regulation” means Council Regulation (EC) No. 139/2004 of
the European Community, as amended.

3




          “Effect” has the meaning set forth in the definition of Material
Adverse Effect.

          “Effective Date” means the date shown in the Certificate of
Arrangement issued by the Director giving effect to the Arrangement.

          “Effective Time” means 12:01 a.m. (Toronto time) on the Effective
Date.

          “Employee Stock Option” means any option to purchase Common Shares
granted under any Company Stock Plan.

          “Environmental Claim” has the meaning set forth in Section 3.12(a).

          “Environmental Laws” has the meaning set forth in Section 3.12(a).

          “Environmental Permits” means any Permit issued or required pursuant
to Environmental Law.

          “Equity Compensation Awards” means all outstanding awards of Common
Shares granted by the Company under the Company’s 2004 Employee Equity Award
Plan and the Company’s 2004 Qualified Directors’ Equity Award Plan.

          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.

          “Final Order” means the order of the Court approving the Arrangement,
as such order may be amended at any time prior to the Effective Date or, if
appealed, then unless such appeal is withdrawn or denied, as affirmed or as
amended on appeal.

          “Governmental Authority” means any federal, national, supranational,
provincial, regional, municipal, state, local or foreign government,
governmental, regulatory or administrative authority, agency, bureau,
department, instrumentality or commission or any court, tribunal, board,
authority or judicial or arbitral body of competent jurisdiction.

          “Hazardous Substance” means any toxic or hazardous materials or
substances, including asbestos, buried contaminants, flammable explosives,
radioactive materials, petroleum and petroleum products and any substances
defined as, or included in the definition of, “hazardous substances”, “hazardous
wastes”, “hazardous materials” or “toxic substances” or otherwise regulated
under any Environmental Law.

          “HSR Act” means the United States Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

          “IIC” has the meaning set forth in Section 3.19(b).

          “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), improvements, patents,
patent rights, patent applications (including all reissues, divisions,
continuations, continuations-in-part, reexaminations and extensions of any
patent or patent application), industrial

4




designs and applications for registration of industrial designs; (b) all trade
names, trade dress and service marks (whether registered or unregistered),
trademarks (whether registered or unregistered or used with goods or services
and including goodwill of the Company and the Subsidiaries attaching to such
trademarks), registrations, applications for trademarks (and all future income
therefrom), domains and domain names, (c) all published and unpublished works of
authorship, whether copyright or not (including databases and other compilations
of information), copyrights therein and thereto and registrations and
applications therefor, and all renewals, extensions, restorations and reversions
thereof, (d) all trade secrets, know-how, technologies in development, computer
programs and other computer software (including software systems and
applications), web sites, related software, user interfaces, topographies,
source code, object code, algorithms, display screens, layouts, development
tools, instructions, templates, evaluation software and hardware, information,
manufacturing, engineering, and other drawings and manuals, technology,
processes, business and other methods, designs, lab journals, notebooks,
schematics, data, plans, blue prints, research and development reports, agency
agreements, technical information, technical assistance, engineering data,
design and engineering specifications, and similar materials recording or
evidencing expertise or information, (e) all customer and supplier lists,
pricing and cost information and business and marketing plans and proposals, (f)
all rights of publicity and privacy, (g) all other intellectual property rights,
(h) all licenses of the intellectual property listed in clauses (a) through (g),
and (i) all rights to recovery of damages and profits by reason of the
infringement of any of the intellectual property listed in clauses (a) through
(h).

          “Interim Order” means the interim order of the Court, as contemplated
by Section 2.02, providing for, among other things, the calling and holding of
the Special Meeting, as the same may be amended.

          “Investment Canada Approval” means the approval or deemed approval
pursuant to the Investment Canada Act (Canada) by the Minister of Industry.

          “Knowledge of the Company” means the actual knowledge of Amos
Michelson, Dan Gelbart, Mark Dance, Judi Hess and Paul Kacir and, solely as it
relates to Section 3.18, Harry Booyens.

          “Law” means any Canadian, United States or other jurisdiction statute,
law, ordinance, regulation, rule, code, policy, guideline, common law standard
of conduct, executive order, injunction, judgment, decree, ruling, award or
other order, whether temporary or final of any Governmental Authority.

          “Letter of Transmittal” means the letter of transmittal forwarded by
the Company to Shareholders in connection with the Arrangement, in the form
accompanying the Circular.

          “Lien” means any pledge, lien, charge, mortgage, easement,
encumbrance, option, right of first refusal or offer or security interest or
adverse claim of any kind or nature whatsoever.

5




          “Material Adverse Effect” means any event, circumstance, change or
effect (any such item, an “Effect”) that, individually or in the aggregate, is
or is reasonably likely to be materially adverse to the business, condition
(financial or otherwise), operations, assets, liabilities (contingent or
otherwise) or results of operations of the Company and the Subsidiaries taken as
a whole; provided, however, that in no event shall the following be deemed to
constitute, nor shall the following be taken into account in determining whether
there has been, a “Material Adverse Effect”: any Effect that results from
changes in general economic conditions or changes in securities markets in
general unless such Effect disproportionately affects the Company and the
Subsidiaries taken as a whole.

          “Material Contracts” has the meaning set forth in Section 3.13(a).

          “Merrill Lynch” means Merrill Lynch Canada Inc.

          “OCS” has the meaning set forth in Section 3.19(a).

          “Optionholders” means the holders of Employee Stock Options.

          “OSC” means the Ontario Securities Commission.

          “OSC Reports” has the meaning set forth in Section 3.07(a).

          “Parent” has the meaning set forth in the Preamble.

          “Parent Expenses” means all of Parent’s and Acquisition Sub’s actual
out-of-pocket expenses incurred in connection with the transactions contemplated
in this Agreement, including in connection with preparing and negotiating the
Agreement and carrying out its due diligence of the Company and the
Subsidiaries, and their respective assets and liabilities (including in
connection with each of the foregoing, regulatory filing fees and reasonable
attorneys’, accountants’, investment bankers’, experts’ and consultants’ fees
and expenses), up to a limit of $8,000,000. 

          “Permits” has the meaning set forth in Section 3.06.

          “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced and as to which none of the Company or the Subsidiaries is
otherwise subject to criminal liability due to its existence and which are not,
individually or in the aggregate, material: (a) statutory liens for current
Taxes not yet due or delinquent (or which may be paid without interest or
penalties) or the validity or amount of which is being contested in good faith
by appropriate proceedings, (b) liens imposed by Law, such as materialmen’s,
mechanic’s, carrier’s, workmen’s and repairmen’s liens and other similar liens
arising in the ordinary course of business, (c) Liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business and (d) pledges or
deposits to secure statutory obligations.

          “Person” means an individual, corporation, partnership, limited
partnership, limited liability company, joint venture, estate, association,
trust, unincorporated

6




organization or other entity of any kind or nature, as well as any syndicate or
group that would be deemed to be a person under Section 13(d)(3) of the Exchange
Act.

          “Personal Information” means any information in the possession of the
Company or any of the Subsidiaries about an identifiable individual other than
the name, title or business address or telephone number of an employee.

          “Plan of Arrangement” means the plan of arrangement as set forth in
Exhibit A to this Agreement, as amended in accordance with this Agreement or the
Plan of Arrangement or made at the direction of the Court in the Final Order.

          “Plans” has the meaning set forth in Section 3.09(a).

          “Pre-Acquisition Reorganization” has the meaning set forth in Section
6.11.

          “Preferred Share” means each preferred share, without par value, in
the capital of the Company.

          “Public Disclosure Documents” has the meaning set forth in
Section 3.07(a).

“R&D Law” has the meaning set forth in Section 3.19(a).

          “Representatives” has the meaning set forth in Section 6.01(a).

          “Rights Plan” means the Shareholder Rights Plan Agreement dated as of
November 13, 2002 between the Company and Computershare Trust Company of Canada,
as it may be amended from time to time.

          “Rights Plan Resolution” means the ordinary resolution to be
considered at the Special Meeting, substantially in the form of Exhibit C,
waiving the terms of the Rights Plan and all of the provisions thereof in
respect of the Arrangement.

          “Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of
2002, as amended.

          “SEC” means the United States Securities and Exchange Commission.

          “SEC Reports” has the meaning set forth in Section 3.07(a).

          “Securities Act” means the Securities Act (Ontario).

          “Securities Regulators” means the SEC, the OSC, and the securities
regulatory authorities in each of the other Provinces of Canada.

          “SEDAR” means the System for Electronic Document Analysis and
Retrieval of the Canadian Securities Administrators.

          “Settlement Agreement” has the meaning set forth in Section 3.19(a).

7




          “Shareholders” means the holders of Common Shares.

          “Significant Subsidiary” means, at any date, each Subsidiary which,
either alone or together with the Subsidiaries of such Subsidiary, meets any of
the following conditions:  (a) as of the end of the most recently ended fiscal
quarter for which financial statements of the Company are publicly available,
the investments of, and advances by, the Company and the Subsidiaries in or to,
or their proportionate share (based on their equity interests) of the book value
of the total assets (after intercompany eliminations) of, the Subsidiary in
question exceeds 10% of the book value of the total assets of the Company and
its consolidated Subsidiaries; or (b) for the period of four consecutive fiscal
quarters most recently ended for which financial statements of the Company are
publicly available, the equity of the Company and the Subsidiaries in the income
from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle of the Subsidiary in
question exceeds 10% of the income of the Company and the Subsidiaries
consolidated for such four consecutive fiscal quarters most recently ended.

          “Special Meeting” means the special meeting of Shareholders to be held
to consider the Arrangement Resolution and the Rights Plan Resolution, including
any adjournment or postponement thereof.

          “Specified Time” has the meaning set forth in Section 6.02(b).

          “subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association, or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors thereof is owned, directly or indirectly, by such
Person or one or more other subsidiaries of such Person or a combination thereof
or (ii) if a limited liability company, partnership, association, or other
business entity (other than a corporation), a majority of the partnership or
other similar ownership interests thereof is owned, directly or indirectly, by
such Person or one or more other subsidiaries of such Person or a combination
thereof and, for purposes of this clause (ii), a Person shall be deemed to own a
majority ownership interest in such a business entity if such Person (alone or
with one or more of its subsidiaries) shall be allocated a majority of such
business entity’s gains or losses or shall be the managing director or general
partner of such business entity.

          “Subsidiary” means a subsidiary of the Company.

          “Superior Proposal” means any bona fide Acquisition Proposal
(substituting for the purposes of this definition a threshold of 50% in place of
20% where used in the definition and “all or substantially all assets” in place
of “a substantial portion of the assets” where used in the definition) on terms
that the Company Board determines, in its good faith judgment (after
consultation with its outside legal counsel and financial advisors), are more
favorable from a financial point of view to Shareholders than the terms of the
Arrangement as set forth in this Agreement (taking into account all the terms
and conditions of such proposal and this Agreement (including any changes to the

8




financial terms of the Plan of Arrangement proposed by Parent in response to
such offer or otherwise)) and, would, if accepted, be reasonably likely to be
consummated, taking into account all legal, financial and regulatory aspects of
the Acquisition Proposal and the Person making it.

          “Tax Returns” means any and all returns, reports, declarations,
elections, notices, filings and forms required to be filed with any taxing
authority (including any schedule or attachment thereto) whether in tangible or
electronic form in connection with the determination, assessment or collection
of any Taxes of the Company or any Subsidiary.

          “Taxes” means (i) all taxes, charges, duties, fees, levies or other
assessments, including income, excise, capital, gross receipts, property, goods
and services, harmonized sales, sales, use, value added, profits, registration,
license, customs, withholding (with respect to compensation or otherwise),
payroll, employment, net worth, transfer, stamp, social security, Canadian or
Quebec Pension Plan Premiums, occupation and franchise taxes, imposed by any
Governmental Authority or taxing authority, and including any interest,
penalties and additional amounts imposed with respect thereto and (ii) any
liability for the payment of any amount of a type described in clause (i)
arising as a result of being or having been a member of any consolidated,
combined, unitary or other group or being or having been included or required to
be included in any Tax Return related thereto.

          “Third Party Acquisition” means any of the following transactions or
any agreement by the Company to enter into or support one of the following
transactions: (i) any direct or indirect acquisition through one or more
transactions of (A) all or substantially all of the assets of the Company and
the Subsidiaries taken as a whole or (B) more than 50% of the outstanding Common
Shares, (ii) any tender offer, exchange offer, take-over bid or agreement that,
if consummated, would result in any Person beneficially owning more than 50% of
the outstanding Common Shares, (iii) any merger, amalgamation, arrangement,
consolidation or other business combination with the Company other than the
Arrangement, or (iv) any recapitalization of the Company or similar transaction
that, if consummated, would result in any Person beneficially owning more than
50% of the outstanding Common Shares.

          “Transaction Documents” means collectively, this Agreement and the
Plan of Arrangement.

          “Transactions” means collectively, the transactions contemplated
herein and in the Plan of Arrangement.

          “33 Act” means the United States Securities Act of 1933, as amended.

          SECTION 1.02  Interpretation.  In this Agreement, except to the extent
that the context otherwise requires:

 

          (a) when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;

9




 

          (b) the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

 

 

 

          (c) whenever the words “include”, “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”;

 

 

 

          (d) the words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

 

 

          (e) all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;

 

 

 

          (f) the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

 

 

          (g) (i) the rule known as the ejusdem generis rule shall not apply and
accordingly general words introduced by the word “other” shall not be given a
restrictive meaning by reason of the fact that they are preceded by words
indicating a particular class of acts, matters or things and (ii) general words
shall not be given a restrictive meaning by reason of the fact that they are
followed by particular examples intended to be embraced by the general words;

 

 

 

          (h) references to the time of day are (unless otherwise expressly
provided) to Toronto, Ontario time and references to a day are to a period of
24 hours running from midnight on the previous day;

 

 

 

          (i) if any date on which any action is required or permitted to be
taken hereunder is not a business day, such action shall be required or
permitted to be taken on or by the next succeeding day which is a business day;

 

 

 

          (j) all references to cash or currency in this Agreement are to
United States dollars unless otherwise indicated; and

 

 

 

          (k) any reference to a statute shall mean the statute in force as at
the date hereof and any regulation in force thereunder, unless otherwise
expressly provided.

ARTICLE II

THE ARRANGEMENT

          SECTION 2.01  Implementation Steps by the Company.  The Company agrees
that it shall:

10




 

          (a) as soon as reasonably practicable, apply to the Court in a manner
acceptable to Parent, acting reasonably, under section 192 of the CBCA for the
Interim Order, and thereafter proceed with and diligently pursue the obtaining
of the Interim Order;

 

 

 

          (b) convene and hold the Special Meeting as soon as practicable after
the date hereof, but in any case before March 31, 2005, for the purpose of
considering the Arrangement Resolution and the Rights Plan Resolution (and for
any other proper purpose as may be set out in the notice for such meeting and
agreed to by Parent, acting reasonably; provided that the Arrangement Resolution
and the Rights Plan Resolution shall be voted on before any other matter at the
Special Meeting, unless otherwise agreed by Parent);

 

 

 

          (c) except as required for quorum purposes or otherwise permitted
under this Agreement, not adjourn (except as required by Law or by valid
Shareholder action), postpone or cancel (or propose for adjournment,
postponement or cancellation) the Special Meeting without Parent’s prior written
consent, such consent not to be unreasonably withheld or delayed;

 

 

 

          (d) use commercially reasonable efforts to solicit from Shareholders
proxies in favor of the Arrangement Resolution and the Rights Plan Resolution,
including, if so requested by Parent, using the services of dealers and proxy
solicitation services, and take all other action that is necessary or desirable
to secure the approval of the Arrangement Resolution and the Rights Plan
Resolution by Shareholders;

 

 

 

          (e) subject to obtaining such approvals as are required by the Interim
Order, as soon as reasonably practicable after the Special Meeting apply to the
Court under section 192 of the CBCA for the Final Order approving the
Arrangement, and thereafter proceed with and diligently pursue the obtaining of
the Final Order;

 

 

 

          (f) subject to obtaining the Final Order, as soon as reasonably
practicable thereafter and subject to the satisfaction or waiver of the other
conditions herein contained in favor of each party, deliver to the Director, for
endorsement and filing by the Director, the Articles of Arrangement and such
other documents as may be required in connection therewith under the CBCA to
give effect to the Arrangement;

 

 

 

          (g) instruct counsel acting for it to bring the applications referred
to in Sections 2.01(a) and 2.01(e) in cooperation with counsel to Parent;

 

 

 

          (h) permit Parent and its counsel to review and comment upon drafts of
all material to be filed by the Company with the Court in connection with the
Arrangement, including the Circular and any supplement or amendment contemplated
by Section 2.05(c), and provide counsel to Parent on a timely basis with copies
of any notice of appearance and evidence served on the Company or

11




 

its counsel in respect of the application for the Interim Order and the Final
Order or any appeal therefrom and of any notice (written or oral) received by
the Company indicating any intention to oppose the granting of the Interim Order
or the Final Order or to appeal the Interim Order or the Final Order; and

 

 

 

          (i) not (i) file any material with the Court in connection with the
Arrangement or serve any such material, and not agree to modify or amend
materials so filed or served, or (ii) send to the Director, for endorsement and
filing by the Director, the Articles of Arrangement, except in either case as
contemplated hereby or with Parent’s prior written consent, such consent not to
be unreasonably withheld or delayed.

          SECTION 2.02  Interim Order.  The notice of motion for the application
referred to in Section 2.01(a) shall request that the Interim Order provide:

          (a)  for the class of Persons to whom notice is to be provided in
respect of the Arrangement and the Special Meeting and for the manner in which
such notice is to be provided;

          (b)  that the requisite approval for the Arrangement Resolution shall
be two-thirds of the votes cast on the Arrangement Resolution by Shareholders
present in person or represented by proxy at the Special Meeting;

          (c)  that, in all other respects, the terms, restrictions and
conditions of the Company’s Articles of Incorporation and By-Laws, each as
amended prior to the date of this Agreement, including quorum requirements and
all other matters, shall apply in respect of the Special Meeting;

          (d)  for the grant of the Dissent Rights; and

          (e)  for the notice requirements with respect to the presentation of
the application to the Court for the Final Order.

          SECTION 2.03  Articles of Arrangement.  The Articles of Arrangement
shall implement the Plan of Arrangement.  On the third business day after the
satisfaction or waiver (subject to applicable Laws) of the conditions (excluding
conditions that, by their terms, cannot be satisfied until the Effective Date,
but subject to the satisfaction or, where permitted, waiver of those conditions
as of the Effective Date) set forth in Article VII, and unless another time or
date is agreed to in writing by the parties hereto, the Articles of Arrangement
shall be filed with the Director.  From and after the Effective Time, the Plan
of Arrangement will have all of the effects provided by applicable Laws,
including the CBCA.  The closing of the Transactions will take place at the
offices of Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New York, New York
10019 at 10:00 a.m. Eastern Standard Time on the Effective Date.

          SECTION 2.04  Circular and Related Materials.  As promptly as
reasonably practicable after the execution of this Agreement, the Company shall
prepare and complete, in consultation with Parent, the Circular together with
any other documents

12




required by the Securities Act, the CBCA or other applicable Laws in connection
with the Transactions and the Special Meeting, and all reasonable comments made
by Parent and its counsel shall be accepted and incorporated into the Circular
and such other documents.  As promptly as reasonably practicable thereafter and
after receipt of the Interim Order, the Company shall cause the Circular and
other documentation required in connection with the Special Meeting to be sent
to each Shareholder and filed as required by the Interim Order or applicable
Laws.  In any event the Company will have prepared all materials necessary for
filing the application for the Interim Order with the Court and the Director
within 30 days after the date of this Agreement, except to the extent any delay
beyond such period is due to Parent’s failure to comply on a timely basis with
its obligations under Section 2.05(b) in respect of the Circular.

          SECTION 2.05  Securities and Corporate Compliance.  (a)  The Company
shall (with Parent and Parent’s counsel) diligently do all such acts and things
as may be necessary to comply, in all material respects, with National
Instrument 54-101 of the Canadian Securities Administrators in relation to the
Special Meeting and, without limiting the generality of the foregoing, shall, in
consultation with Parent, use all reasonable efforts to benefit from the
accelerated timing contemplated by such policy.

          (b)  Each of Parent and the Company shall furnish to the other all
such information concerning it, its affiliates (including, in the case of
Parent, Acquisition Sub) and its shareholders and, in the case of the Company,
the Optionholders, as may be required to effect the actions described in
Sections 2.04 and 2.05, and each covenants that no information furnished by it
in connection with such actions or otherwise in connection with the consummation
of the Arrangement and the other Transactions will contain any untrue statement
of a material fact or omit to state a material fact required to be stated in any
such document or necessary in order to make any information so furnished for use
in any such document not misleading in the light of the circumstances in which
it is furnished or to be used.

          (c)  Parent and the Company shall each promptly notify the other if at
any time before the Effective Time it becomes aware that the Circular or any
application for an order hereunder contains any untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements contained therein not misleading in light of
the circumstances in which they are made, or that otherwise requires an
amendment or supplement to the Circular or such application.  In any such event,
Parent and the Company shall cooperate in the preparation of a supplement or
amendment to the Circular or such other document, as required and as the case
may be, and, if required by applicable Law or the Court, shall cause the same to
be distributed to Shareholders and filed with the applicable Securities
Regulators.

          (d)  The Company shall ensure that the Circular complies with all
applicable Laws and, without limiting the generality of the foregoing, that the
Circular does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading in light of the circumstances in
which they are made (other than with respect to any information relating to and
provided by Parent or Acquisition Sub).  Without limiting the

13




generality of the foregoing, the Company shall ensure that the Circular provides
Shareholders with information in sufficient detail to permit them to form a
reasoned judgment concerning the matters to be placed before them at the Special
Meeting.

          SECTION 2.06  Dissent.  The Company shall give Parent prompt notice of
any written notice of dissent, withdrawal of such notice, and any other
instruments received by the Company pursuant to the Dissent Rights.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          As an inducement to Parent and Acquisition Sub to enter into this
Agreement, the Company hereby represents and warrants to Parent and Acquisition
Sub that, except as set forth in the Company Disclosure Letter:

          SECTION 3.01  Organization and Qualification; Subsidiaries.  (a)  Each
of the Company and each Subsidiary is duly organized, validly existing and, to
the extent such concept is legally recognized, in good standing under the laws
of the jurisdiction of its incorporation or organization, as the case may be,
and has the requisite corporate power and authority to own, lease and operate
its properties and assets and to carry on its business as it is now being
conducted.  Each of the Company and each Subsidiary is duly qualified or
licensed to do business and is, to the extent such concept is legally
recognized, in good standing in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its business makes
such qualification or licensing necessary, except where the failure to be so
qualified, licensed or in good standing has not had and could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate. 
Section 3.01(a) of the Company Disclosure Letter sets forth a correct and
complete list of each jurisdiction where the Company and each Significant
Subsidiary is qualified or licensed to do business.

          (b)  Section 3.01(b) of the Company Disclosure Letter sets forth a
list of each Subsidiary, together with its jurisdiction of incorporation or
organization and the names of the holders of all its capital stock or other
equity interests.  All the outstanding shares of capital stock of each
Subsidiary have been validly issued and are fully paid and nonassessable and,
except as set forth in Section 3.01(b) of the Company Disclosure Letter, are as
of the date of this Agreement owned by the Company, by another Subsidiary or by
the Company and another Subsidiary, free and clear of all Liens. 

          (c)  Except for its interests in the Subsidiaries and except for the
ownership interests set forth in Section 3.01(c) of the Company Disclosure
Letter, the Company does not as of the date of this Agreement own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any Person.

          SECTION 3.02  Articles of Incorporation and By-Laws.  The Company has
made available to Parent and Acquisition Sub a copy of the Articles of
Incorporation and

14




By-Laws or equivalent organizational documents, each as amended through the date
of this Agreement, of the Company and each Significant Subsidiary.

          SECTION 3.03  Capitalization.  The authorized capital of the Company
consists of (i) an unlimited number of Common Shares and (ii) an unlimited
number of Preferred Shares issuable in series.  As of January 28, 2005,
(i) 57,417,941 Common Shares were issued and outstanding and (ii) 6,888,634
Common Shares were reserved for future issuance pursuant to outstanding Employee
Stock Options.  The Company has not issued any Common Shares or granted any
Employee Stock Options since such date and prior to the date hereof.  As of
December 31, 2004, 56,765,996 Common Shares were issued and outstanding. 
Section 3.03 of the Company Disclosure Letter sets forth a list of all Employee
Stock Options outstanding as of December 31, 2004, including the exercise price
for each such Employee Stock Option.  As soon as possible after the date hereof,
the Company will provide a list of all Employee Stock Options outstanding as of
January 28, 2005, including the exercise price for each such Employee Stock
Option.  As of the date of this Agreement, no Preferred Shares are issued and
outstanding.  Except as set forth in this Section 3.03, as of the date of this
Agreement, no shares of capital stock or other voting security or equity
interests of the Company were issued, reserved for issuance or outstanding. 
Except as set forth in this Section 3.03 or in Section 3.03 of the Company
Disclosure Letter, there are no options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, preemptive rights or other rights,
agreements, arrangements or commitments of any character to which the Company or
any Subsidiary is a party relating to the issued or unissued capital stock of
the Company or any Subsidiary or obligating the Company or any Subsidiary to
issue or sell any shares of capital stock of, or other equity interests in, the
Company or any Subsidiary.  There are no outstanding or authorized share
appreciation, phantom shares, profit participation or similar rights with
respect to the capital of the Company or any Subsidiary.  There are no voting
trusts, proxies, unanimous shareholder agreements or other agreements or
understandings with respect to the voting of any shares of any capital stock of
the Company or any Subsidiary to which the Company or any Subsidiary is a
party.  All Common Shares outstanding on the date hereof, and all such Common
Shares that may be issued prior to the Effective Time will be when issued, on
the terms and conditions specified in the instruments pursuant to which they are
issuable, duly authorized, validly issued, fully paid and nonassessable.  Except
as set forth in Section 3.03 of the Company Disclosure Letter, (i) there are no
outstanding Common Shares in respect of which the Company has a right under
specified circumstances to repurchase such shares at a fixed purchase price and
(ii) there are no outstanding contractual obligations of the Company or any
Subsidiary to repurchase, redeem or otherwise acquire any Common Shares or any
capital stock of any Subsidiary or to provide funds to, or make any investment
(in the form of a loan, capital contribution or otherwise) in, any Subsidiary or
any other Person.  There are no bonds, debentures, notes or other indebtedness
of the Company having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which Shareholders
may vote.

          SECTION 3.04  Authority Relative to this Agreement.  The Company has
all necessary corporate power and authority to execute and deliver this
Agreement and the other Transaction Documents, to perform its obligations
hereunder and thereunder and to

15




consummate the Arrangement.  The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the Arrangement have been duly and validly authorized by all
necessary corporate action, and no other corporate proceedings on the part of
the Company are necessary to authorize this Agreement or the Transaction
Documents or to consummate the Arrangement (other than the receipt of approval
of Shareholders required by the Interim Order and the approval of the Court). 
Each of this Agreement and the other Transaction Documents has been duly and
validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery by Parent and Acquisition Sub, constitutes
a legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject, however, to limitations with
respect to enforcement imposed by Law in connection with bankruptcy or similar
proceedings and to the extent that equitable remedies such as specific
performance and injunction are in the discretion of the court from which they
are sought.

          SECTION 3.05  No Conflict; Required Filings and Consents.  (a)  The
execution and delivery of this Agreement and the other Transaction Documents by
the Company do not, and the consummation of the Transactions and the performance
of this Agreement by the Company will not, (i) conflict with or violate the
Articles of Incorporation or By-laws or equivalent organizational documents of
the Company or any Subsidiary, (ii) assuming that all consents, approvals,
authorizations and other actions described in Section 3.05(b) have been obtained
and that all filings and obligations described in Section 3.05(b) have been
made, conflict with or violate any Law applicable to the Company or any
Subsidiary or by which any property or asset of the Company or any Subsidiary is
bound, or (iii) except as set forth in Section 3.05(a) of the Company Disclosure
Letter, result in any breach of, or constitute a default (or an event which,
with notice or lapse of time or both, would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
create, give rise to or change any rights or obligations of any Person under, or
result in the creation of a Lien (other than a Permitted Lien) on any property
or asset of the Company or any Subsidiary pursuant to any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary or any property or asset of the Company or
any Subsidiary is bound, except, with respect to clauses (ii) and (iii), for any
such conflicts, violations, breaches, defaults or other occurrences that could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or materially impair the ability of the Company to complete the
Transactions.

          (b)  No consent, approval, license, permit, order or authorization of,
or registration, declaration or filing with, or permit from, any Governmental
Authority is required to be obtained or made by or with respect to the Company
or any Subsidiary in connection with the execution, delivery and performance of
any Transaction Document to which it is a party or the consummation of the
Transactions, other than (i) compliance with and filings under (A) the HSR Act,
(B) the EC Merger Regulation and (C) the Canadian Investment Regulations,
(ii) the approval of or notification to, as applicable, (A) the Office of the
Chief Scientist of the Israeli Ministry of Trade & Industry, (B) the Israeli
Investment Centre of the Israeli Ministry of Trade & Industry and (C) the
Director

16




of Restrictive Trade Practices of the Israeli Ministry of Trade & Industry,
(iii) the filing on SEDAR and with the SEC on Form 6-K of the Circular, (iv) the
receipt from the Court of the Interim Order and the Final Order, (v) the filing
by the Director of the Articles of Arrangement and such other documents as may
be required in connection therewith under the CBCA to give effect to the
Arrangement, (vi) compliance with and such filings as may be required under
applicable Environmental Laws, (vii) filings under any applicable state takeover
Law and (viii) such other items (A) that may be required solely by reason of the
participation of Parent and Acquisition Sub (as opposed to any third party) in
the Transactions, (B) that may be required under any applicable Law of any
country outside Canada and the United States and that would not reasonably be
expected to materially impair or delay the ability of the Company to consummate
the Transactions or (C) as are set forth in Section 3.05(b) of the Company
Disclosure Letter.

          SECTION 3.06  Permits; Compliance.  Each of the Company and each
Subsidiary is in possession of all franchises, grants, authorizations, licenses,
permits, easements, variances, exceptions, consents, certificates, approvals and
orders of any Governmental Authority necessary for each of the Company or any
Subsidiary to own, lease and operate its properties and assets and to carry on
its business as it is now being conducted (the “Permits”), except where the
failure to have any of the Permits have not had and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
Each of the Company and each Subsidiary is in compliance with such Permits,
except where the failure to be in compliance have not had and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  No suspension or cancellation of any of the Permits is pending
or, to the Knowledge of the Company, threatened, except where the suspension or
cancellation of any of the Permits have not had and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
Except as set forth in Section 3.06 of the Company Disclosure Letter, neither
the Company nor any Subsidiary is in conflict with, or in default, breach or
violation of, (a) any Law applicable to the Company or any Subsidiary or by
which any property or asset of the Company or any Subsidiary is bound, or
(b) any note, bond, mortgage, indenture, contract, agreement, lease, license,
Permit, franchise or other instrument or obligation to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary or any property
or asset of the Company or any Subsidiary is bound, except, with respect to
clauses (a) and (b), for any such conflicts, defaults, breaches or violations
that have not had and could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. This Section 3.06 does not relate
to matters with respect to Taxes, which are the subject of Section 3.11, or to
environmental matters, which are the subject of Section 3.12.

          SECTION 3.07  Public Disclosure Documents; Financial Statements; Books
and Records.  (a)  The Company is, and at all times since August 5, 1999 has
been, a foreign private issuer (as such term is defined in Rule 405 under the 33
Act and Rule 3b-4 under the Exchange Act).  Since October 1, 2002, the Company
has filed all forms, reports, statements and documents required to be filed by
it under the Securities Act (the “OSC Reports”) and the Exchange Act and the
Sarbanes-Oxley Act (collectively, the “SEC Reports” and together with the OSC
Reports, the “Public Disclosure Documents”) on SEDAR, in the case of the OSC
Reports and with or, if permissible, furnished by it to, the

17




SEC, in the case of the SEC Reports.  Except as set forth in Section 3.07 of the
Company Disclosure Letter, the Public Disclosure Documents (i) were prepared in
accordance with the applicable requirements of the Securities Act, the Exchange
Act or the Sarbanes-Oxley Act, as the case may be, and the rules and regulations
promulgated thereunder, and (ii) did not, at the time they were filed, or, if
amended prior to the date hereof, as of the date of such amendment, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.  No
Subsidiary is required to file or furnish any form, report or other document
with or to the OSC or the SEC.

          (b)  Except as set forth in Section 3.07(b) of the Company Disclosure
Letter, (i) each of the consolidated financial statements (including, in each
case, any notes thereto) contained or incorporated by reference in the Public
Disclosure Documents was prepared in accordance with Canadian GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto), and (ii) each fairly presents, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Company and its consolidated Subsidiaries as at the respective dates thereof and
for the respective periods indicated therein except as otherwise noted therein
(subject, in the case of unaudited statements, to normal year-end audit
adjustments and absence of notes).

          (c)  The Company is in compliance in all material respects with (i)
the provisions of the Sarbanes-Oxley Act applicable to it and (ii) the
applicable listing and corporate governance rules and regulations of the Toronto
Stock Exchange and NASDAQ.  Except as permitted by the Exchange Act, including
Sections 13(k)(2) and (3), since the enactment of the Sarbanes-Oxley Act,
neither the Company nor any of its affiliates has made, arranged or modified (in
any material way) personal loans to any executive officer or director of the
Company.

          (d)  The Company (i) has designed disclosure controls and procedures
to ensure that material information relating to the Company, including its
consolidated Subsidiaries, is made known to the management of the Company by
others within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s auditors and the audit
committee of the Company Board any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls.  The Company has made available to Parent a summary of any
such disclosure made by management to the Company’s auditors and audit committee
since October 1, 2002.

          (e)  The financial books, records and accounts of the Company and the
Subsidiaries (i) have been maintained in accordance with good business practices
on a basis consistent with prior years, (ii) are stated in reasonable detail and
accurately and fairly reflect the material transactions and dispositions of the
assets of the Company and the Subsidiaries and (iii) accurately and fairly
reflect the basis for the financial statements of the Company.  The Company has
devised and maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (x) transactions are

18




executed in accordance with managements’ general or specific authorization; and
(y) transactions are recorded as necessary to permit preparation of financial
statements in conformity with Canadian GAAP.  The Company’s and the
Subsidiaries’ corporate records and minute books have been maintained
substantially in compliance with applicable Laws and are complete and accurate
in all material respects, and full access thereto has been provided to Parent.

          SECTION 3.08  Absence of Certain Changes or Events.  Since
September 30, 2004, there has not been any Material Adverse Effect.  During the
period since September 30, 2004 through the date of this Agreement, except as
set forth in Section 3.08 of the Company Disclosure Letter, (a) the Company and
the Subsidiaries have conducted their businesses only in the ordinary course
consistent with past practice, (b) there has not been any material damage,
destruction or other casualty loss with respect to any material asset owned,
leased or otherwise used by the Company or any Subsidiary, whether or not
covered by insurance and (c) neither the Company nor any Subsidiary has taken
any action that, if taken after the date of this Agreement, would be prohibited
by or constitute a breach or violation of any of the covenants set forth in
Section 5.01.

          SECTION 3.09  Employee Benefit Plans.  (a)  Section 3.09(a) of the
Company Disclosure Letter lists (i) all employee benefit plans, bonus, stock
option, stock purchase, restricted stock, incentive, deferred compensation,
retiree medical or life insurance, supplemental retirement, severance or other
benefit plans, programs or arrangements and material written personnel policies,
rules or procedures and (ii) all employment, termination, severance or other
material contracts or agreements to which the Company or any Subsidiary is a
party, with respect to which the Company or any Subsidiary has any obligation or
which are maintained, contributed to or sponsored by the Company or any
Subsidiary for the benefit of any current or former employee, officer or
director of the Company or any Subsidiary (in each of clauses (i) and (ii),
other than as required by statute) (collectively, the “Plans”), other than Plans
that are not material.  Except as set forth in Section 3.09(a) of the Company
Disclosure Letter, the Company has made available to Parent current and complete
copies of all written Plans as amended to date and has made available to Parent
a copy of (i) each trust or other funding arrangement prepared in connection
with any applicable Plan, (ii) current insurance contracts or policies,
investment management agreements, subscription and participation agreements,
benefit administration contracts, and any financial administration contracts
relating to any Plan, (iii) all summaries in the Company’s possession or control
distributed or made available to any employee or former employee concerning any
Plans, (iv) all financial and accounting statements for each of the last three
years together with the four most recent quarterly investment reports with
respect to any Plan, (v) all annual information returns and material
correspondence with, any Governmental Authority within the last three years with
respect to any Plan, and (vi) all valuations and other documentation for each of
the last three years which materially affect premiums, contributions, refunds,
deficits or reserves under any Plan.

          (b)  Each Plan is, and has been, established, registered, qualified,
amended, administered, and where applicable, funded, and invested, in material
compliance with

19




the terms of such Plan, all applicable Laws and any collective agreements, as
applicable.  Neither the Company nor any of the Subsidiaries has received, in
the last six years, any notice from any Person or Governmental Authority
questioning or challenging such compliance (other than in respect of any claim
related solely to that Person).

          (c)  There has been no amendment to, announcement by the Company or
any of the Subsidiaries relating to, or change in employee participation or
coverage under, any Plan which would increase the expense of maintaining all
Plans by more than five percent above the level of the expense incurred
thereunder for the most recent fiscal year.  Except as set forth in
Section 3.09(c) of the Company Disclosure Letter, neither the execution of this
Agreement, Shareholder approval of this Agreement nor the consummation of the
Transactions will (i) entitle any employees of the Company or any of the
Subsidiaries to severance pay or any increase in severance pay, (ii) accelerate
the time of payment or vesting or result in any payment or funding (through a
grantor trust or otherwise) of compensation or benefits under, increase the
amount payable or result in any other material obligation pursuant to, any of
the Plans, (iii) limit or restrict the right of the Company or, after the
consummation of the Transactions, Parent to merge, amend or terminate any of the
Plans or (iv) result in payments under any of the Plans which would not be
deductible under Section 162(m) or Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”).

          (d)  The Company and the Subsidiaries are in material compliance with
all of their obligations in respect of the Plans.  The Company and the
Subsidiaries have not been notified of any default or violation by any other
Person in relation to obligations under any Plan.  All employer or employee
payments, contributions or premiums required to be remitted, paid to or in
respect of each Plan have been paid or remitted in a timely fashion in
accordance with its terms and all applicable Laws in all material respects.  No
Taxes, penalties or fees are owing or exigible under or in relation to any
Plan. 

          (e)  There is no investigation by any Governmental Authority, or claim
(other than routine claims for payment of benefits) pending or, to the Knowledge
of the Company, threatened involving any Plan or their assets.

          (f)  Except for the Company Employees, there are no Persons other than
the Company or the Subsidiaries sponsoring, participating in or contributing to
any Plan.  None of the Plans is required to be established and maintained
pursuant to a collective bargaining agreement and no participants in any Plan
are covered by a collective bargaining agreement.  None of the Plans is a
“multi-employer” plan as defined by applicable Laws.  There are no material
unfunded liabilities in respect of any Plan, including going-concern unfunded
liabilities, solvency deficiencies or wind-up deficiencies.

          (g)  None of the Plans, other than any pension plan or registered
retirement savings plan, provide benefits beyond retirement or other termination
of service to Company Employees or former employees or to the beneficiaries or
dependants of such employees other than benefits provided pursuant to Section
4980B of the Code and Sections 601 et. seq. of the United States Employee
Retirement Income Security Act of 1974, as amended, and benefits in respect of
which the full premium costs are borne by employees and their dependent
beneficiaries.

20




          (h)  The level of insurance reserves, if any, under any insured Plan
is reasonable and sufficient to provide for all incurred but unreported claims
thereunder.

          SECTION 3.10  Labor and Employment Matters.  (a)  Section 3.10(a) of
the Company Disclosure Letter lists all agreements between the Company or any
Subsidiary and trade unions or representative bodies (including union
recognition agreements, collective agreements and works council agreements). 
Except as disclosed in Section 3.10(a) of the Company Disclosure Letter, the
consultation of or the rendering of formal advice by any such trade union or
representative body is not required to consummate the Transactions.

          (b)  Except for those employment contracts with salaried Company
Employees set forth in Section 3.10(b) of the Company Disclosure Letter, there
are no contracts of employment entered into by the Company or any Subsidiary
with any Company Employee which would entitle a Company Employee to receive
enhanced benefits or payments upon the Company entering into this Agreement or
any of the other Transaction Documents to which the Company is a party or upon
the consummation of the Transactions.  The Company has provided Parent with
copies of all material employment policies, form nondisclosure agreements and
form agreements used by the Company and the Subsidiaries in connection with the
employment of Company Employees and, except as disclosed in Section 3.10(b) of
the Company Disclosure Letter, no Company Employee has been employed on terms
and conditions materially different from such policies, form nondisclosure
agreements and form agreements.

          (c)  Except as have not had and could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or as set
forth in Section 3.10(c) of the Company Disclosure Letter, (i) there are no
controversies pending or, to the Knowledge of the Company, threatened between
the Company or any Subsidiary and any Company Employee, (ii) neither the Company
nor any Subsidiary has breached or otherwise failed to comply with any provision
of any collective agreement or similar contract, and there are no grievances
outstanding against the Company or any Subsidiary under any such agreement or
contract, (iii) there is no strike, slowdown, work stoppage, lockout, industrial
dispute or trade dispute, or, to the Knowledge of the Company, threat thereof,
by or with respect to any Company Employee, (iv) to the Knowledge of the
Company, there is no union organizing campaign, (v) to the Knowledge of the
Company, no executive or manager of the Company or any Subsidiary, is a party to
any confidentiality, non-competition, proprietary rights or other such agreement
with any Person other than the Company or any Subsidiary that would be material
to the performance of such employee’s employment duties, or the ability of the
Company or any Subsidiary to conduct its business, and (vi) there is no labor or
employment-related charge, complaint, grievance, investigation, inquiry or
obligation of any kind, pending or, to the Knowledge of the Company, threatened
before or by any Governmental Authority, relating to an alleged violation or
breach by the Company or any Subsidiary (or by their respective officers or
directors) of any Law or contract.

21




          (d)  All current assessments under workers compensation legislation in
relation to the Company Employees have been paid or accrued by the Company or
any applicable Subsidiary and the business of the Company and the Subsidiaries
has not been and is not (i) subject to any additional or penalty assessment
under such legislation which has not been paid, or (ii) subject to any audit in
connection with such legislation.  The accident cost experience of the Company
and the Subsidiaries is such that there are no pending nor, to the Knowledge of
the Company, potential penalty assessments, experience rating changes or claims
which could materially adversely affect the premium payments or accident cost
experience of the Company or any Subsidiary or result in material additional
payments in connection with the business of the Company and the Subsidiaries.

          SECTION 3.11  Taxes.  (a)  Except as set forth in Section 3.11(a) of
the Company Disclosure Letter, to the Knowledge of Company, the Company and the
Subsidiaries (i) have filed or caused to be filed on a timely basis (taking into
account any extension of time to file granted or obtained) all material Tax
Returns required to be filed and all such Tax Returns are true, complete and
correct in all material respects, (ii) have timely paid or caused to be paid all
material amounts of Taxes due (whether or not shown or required to be shown on a
Tax Return) and (iii) have made adequate provisions on their most recently
published financial statements for all Taxes payable in respect of each period
covered by such financial statements and all prior periods to the extent such
Taxes have not been paid, whether or not due and whether or not shown as being
due on any Tax Returns and have made adequate provisions in their books and
records for any Taxes accruing in respect of any accounting period which has
ended subsequent to the period covered by such financial statements.  There are
no currently effective waivers of statutes of limitations that have been
provided or requested with respect to any Taxes of the Company or any
Subsidiary.  All material amounts of Taxes required to have been withheld by or
with respect to the Company and the Subsidiaries have been or shall be timely
withheld and remitted to the applicable taxing authority. The material Tax
Returns of the Company have been examined by the relevant taxing authorities for
all years to and including September 30, 2001, or the period for assessment of
the Taxes in respect of which such Tax Returns were required to be filed has
expired.

          (b)  Except as set forth in Section 3.11(b) of the Company Disclosure
Letter, (i)  neither the Company nor any Subsidiary has received any written
notification that any issues involving any material amount of Taxes have been
raised (and are currently pending) nor has any deficiency for a material amount
of Tax been asserted (other than deficiencies that have been either satisfied,
withdrawn or settled) by the Canada Revenue Agency, the United States Internal
Revenue Service or any other taxing authority, including any sales tax
authority, in connection with any of the Tax Returns referred to above and
(ii) there are no Liens for Taxes in any material amount on any assets of the
Company or any Subsidiary (other than any Liens for Taxes not yet due and
payable for which adequate reserves have been made in accordance with Canadian
GAAP or for Taxes being contested in good faith).

          (c)  Except as set forth in Section 3.11(c) of the Company Disclosure
Letter, neither the Company nor any Subsidiary is a party to any Tax allocation
or Tax sharing agreement or is required by any Tax allocation or Tax sharing
agreement to make any payment to any Person.

22




          (d)  Section 3.11(d) of the Company Disclosure Letter sets forth a
list of estimated Tax loss carryforwards in U.S. dollars prepared for financial
statements purposes as of September 30, 2004 of the Company and the Subsidiaries
organized by entity subject to filing of relevant Tax Returns and audit
adjustments or reassessments by the relevant taxing authority.

          SECTION 3.12  Environmental Matters.  (a)  Except as set forth in
Section 3.12(a) of the Company Disclosure Letter and except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:  (i) the Company and the Subsidiaries have complied at all times
with all applicable Laws relating to any matter of pollution, protection of
health or safety (as relating to exposure to Hazardous Substances) or the
environment, environmental regulation or control or regarding Hazardous
Substances on or under any of the Company’s or any Subsidiaries’ properties or
any other properties (collectively, “Environmental Laws”), (ii) neither the
Company nor any Subsidiary has received any written notice (A) of any violation
of any Environmental Law, (B) of any suit, action, claim, proceeding or
investigation by any Governmental Authority or any third party based on or
arising under any Environmental Law (an “Environmental Claim”), (C) requiring
the response to or remediation of Hazardous Substances at or arising from any of
the Company’s or any Subsidiary’s properties or any other properties, or
(D) demanding payment for response to or remediation of Hazardous Substances at
or arising from any of the Company’s or any Subsidiary’s properties or any other
properties, except in each case for the notices set forth in Section 3.12(a) of
the Company Disclosure Letter, (iii) neither the Company nor any Subsidiary has
placed, held, located, released, transported or disposed of any Hazardous
Substances on, under, from or at any of the Company’s or any Subsidiary’s
properties or any other properties, other than in material compliance with
applicable Environmental Laws and in a manner that would not reasonably be
expected to result in an Environmental Claim, (iv) no property currently or to
the Knowledge of the Company formerly owned or operated by the Company or any
Subsidiary (including soils, groundwater, surface water, buildings or other
structures) has been contaminated with any Hazardous Substance that would
reasonably be expected to require remediation pursuant to any applicable
Environmental Law, (v) none of the properties of the Company or any Subsidiary
contain any underground storage tanks, asbestos-containing material, lead
products, or polychlorinated biphenyls that require remediation pursuant to any
applicable Environmental Law, (vi) to the Knowledge of the Company there are no
other circumstances or conditions involving the Company or any Subsidiary,
including any indemnity, that would reasonably be expected to result in an
Environmental Claim against the Company or any Subsidiary and (vii) the Company
has delivered or made available to Parent copies of all material environmental
reports, studies, assessments and sampling data in its possession relating to
the Company or any Subsidiary or any of their current or former properties or
operations.

          (b)  Except as set forth in Section 3.12(b) of the Company Disclosure
Letter, no Environmental Law imposes any obligation upon the Company or any
Subsidiary arising

23




out of or as a condition to any Transaction, to file any notice or other
submission with any Governmental Authority, the placement of any notice,
acknowledgment or covenant in any land records, or the modification of or
provision of notice under any agreement, consent order or consent decree, but
excluding any requirement to transfer any permit or license.  No Lien has been
placed upon any of the Company’s or any Subsidiary’s properties under any
Environmental Law.

          SECTION 3.13  Material Contracts.  (a)  Section 3.13(a) of the Company
Disclosure Letter lists each of the following types of contracts and agreements
to which the Company or any Subsidiary is a party (such contracts and
agreements, the “Material Contracts”), other than the Confidential Material
Contracts:

 

          (i) any contract or agreement relating to indebtedness for borrowed
money (including any guarantee of or obligation to guarantee the indebtedness
for borrowed money of any Person other than a Subsidiary) having an outstanding
principal amount in excess of $500,000, and, for each such contract or
agreement, the aggregate principal amount outstanding as of the date of this
Agreement;

 

 

 

          (ii) any contract or agreement relating to a Lien imposed on any asset
or property of the Company or a Subsidiary, other than Permitted Liens;

 

 

 

          (iii) any currency exchange, interest rate exchange, commodity
exchange or similar contract or agreement;

 

 

 

          (iv) any contract or agreement with any supplier, distributor or
customer for the furnishing of services or purchase or sale of goods, equipment,
inventory or other assets to or by the Company or any Subsidiary requiring
payment of or receipt over the remaining life of such contract or agreement of
more than $1,000,000;

 

 

 

          (v) any contract manufacturing or original equipment manufacturing
contract or agreement requiring payment of or receipt over the remaining life of
such contract or agreement of more than $1,000,000;

 

 

 

          (vi) any contract or agreement between the Company or any Subsidiary,
on the one hand, and any or [commercially sensitive information redacted] or any
of their respective affiliates, on the other hand;

 

 

 

          (vii) any partnership, joint venture or similar agreement or
arrangement;

 

 

 

          (viii) any contract or agreement that limits or purports to limit the
ability of the Company or any Subsidiary to compete with any Person or in any
line of business or in any geographic area or during any period of time;

 

 

 

          (ix) any contract or agreement (other than dealer, reseller or
distributor agreements) that creates or imposes any exclusivity right or
obligation with respect to the Company or the Subsidiaries or the other party to
such contract or agreement;

24




 

          (x) any contract or agreement between or among the Company or any
Subsidiary, on the one hand, and any director, officer or affiliate of the
Company (other than a Subsidiary) or any Person that beneficially owns 5% or
more of the outstanding Common Shares (including, in each case, any “associates”
or members of the “immediate family” (as such terms are defined in Rule 12b-2
and Rule 16a-1 of the Exchange Act, respectively) of any such Person), on the
other hand;

 

 

 

          (xi) any contract, agreement or arrangement between the Company or any
Subsidiary and any Governmental Authority, including an arrangement for receipt
or repayment of any grant, subsidy or financial assistance (including any
advantageous Tax treatment) from any Governmental Authority, other than
(i) ordinary course agreements relating to the sale of products or services of
the Company and the Subsidiaries; (ii) any Tax incentives or financial
assistance from any Governmental Authority relating to the development or
manufacturing of any products to be sold by the Company and the Subsidiaries;
and (iii) any agreements covered by Section 3.19;

 

 

 

          (xii) any contract or agreement pursuant to which any Person is
funding or subsidizing research and development or commercialization activity by
the Company or any Subsidiary requiring payment of or receipt over the remaining
life of such contract or agreement of more than $1,000,000;

 

 

 

          (xiii) any agreement (or group of related agreements) for the lease or
sublease of real or personal property to or from any Person providing for lease
payments in excess of $500,000 per annum;

 

 

 

          (xiv) any agreement under which the Company or any Subsidiary has
advanced or loaned or has committed to advance or loan any other Person (other
than intercompany indebtedness or arrangements) amounts in the aggregate
exceeding $500,000; and

 

 

 

          (xv) any other agreement to which the Company or any Subsidiary is a
party requiring payment of or receipt over the remaining life of such agreement
of more than $500,000 per annum that is not otherwise disclosed in Section
3.13(a) of the Company Disclosure Letter and other than any contract or
agreement of the type described above that would be disclosed in Section 3.13(a)
of the Company Disclosure  Letter if it involved the payment of or receipt of
any amount in excess of any applicable threshold set forth above.

          (b)  Each Material Contract is a valid and binding obligation of the
Company or any Subsidiary, as the case may be, and, to the Knowledge of the
Company, a valid and binding obligation of each other party thereto.  None of
the Company, any Subsidiary or, to the Knowledge of the Company, any other party
is in breach of, or in default under, or has repudiated, and no event has
occurred which, with notice or lapse of time or both, would constitute a breach
of, or a default under, any Material Contract, except for such breach, default
or repudiation that has not had and could not be reasonably expected to

25




have, individually or in the aggregate, a Material Adverse Effect.  Except as
set forth in Section 3.13(b) of the Company Disclosure Letter there are no
material disputes pending, or to the Knowledge of the Company, threatened under
any Material Contract.  The Company has made available to Parent a true and
correct copy of each (i) dealer, reseller or distributor agreement to which the
Company or any of its Subsidiaries is a party and (ii) Material Contract, as
amended to date, other than those Material Contracts set forth in
Section 3.13(b) of the Company Disclosure Letter (“Confidential Material
Contracts”).  No Confidential Material Contract during 2004 represented or
related to or during 2005 is expected to represent or relate to more than 1% of
the expenses of the Company and the Subsidiaries, on a consolidated basis.  The
Confidential Material Contracts, in the aggregate, during 2004 did not represent
or relate to and during 2005 are not expected to represent or relate to more
than 2% of the expenses of the Company and the Subsidiaries, on a consolidated
basis.  The Company has informed Parent of the general nature of the
Confidential Material Contracts to the full extent it is permitted to do so. 
Neither the Company nor any Subsidiary is a party to any material oral contract.

          SECTION 3.14  Board Approval; Shareholder Vote Required.  (a)  The
Company Board, at a meeting duly called and held prior to the execution and
delivery of this Agreement, has duly adopted resolutions:  (i) authorizing and
approving this Agreement, the other Transaction Documents, the Arrangement and
the other Transactions, (ii) authorizing the Company to execute and deliver this
Agreement, (iii) authorizing the Company and the Subsidiaries to consummate the
Transactions on the terms set forth herein and in the Plan of Arrangement, (iv)
determining that this Agreement and the Transactions are fair to Shareholders
and are in the best interests of the Company, (v) directing that the approval of
this Agreement and the other Transaction Documents be submitted to a vote at a
meeting of Shareholders, to be duly called in accordance with the Interim Order
and (vi) recommending that Shareholders approve the Arrangement Resolution and
the Rights Plan Resolution, which resolutions have not been subsequently
rescinded, modified or withdrawn in any way prior to the date of this Agreement.

          (b)  The Company Board has received an opinion from Merrill Lynch,
financial advisors to the Company, that the Consideration is fair from a
financial point of view to Shareholders.

          (c)  As of the date hereof, all of the directors of the Company have
advised that they intend to vote all Common Shares held by them in favor of the
Arrangement Resolution and the Rights Plan Resolution and will, accordingly, so
represent in the Circular.

          SECTION 3.15  Brokers.  No broker, finder or investment banker (other
than Merrill Lynch) is entitled to any brokerage, finder’s or other fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of the Company or any of the Subsidiaries and all such fees or
commissions paid or payable to Merrill Lynch are disclosed in Section 3.15 of
the Company Disclosure Letter. 

          SECTION 3.16  Litigation and Liabilities.  Except as set forth in
Section 3.16 of the Company Disclosure Letter, there is no Action pending or, to
the Knowledge of the

26




Company, threatened against the Company or any Subsidiary or any of their
respective assets or properties before any Governmental Authority that, if
adversely decided, would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Neither the Company nor any
Subsidiary nor any asset or property of the Company or any Subsidiary is subject
to any continuing order of, or consent decree, settlement agreement or similar
written agreement with, any Governmental Authority, or to any order, judgment,
injunction or decree of any Governmental Authority that would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Except as set forth in Section 3.16 of the Company Disclosure Letter or in the
unaudited consolidated balance sheet of the Company as of December 31, 2004
contained in the Public Disclosure Documents filed prior to the date hereof,
there are no material obligations or liabilities, whether or not accrued,
contingent or otherwise and whether or not required to be disclosed in a balance
sheet or in the notes thereto prepared in accordance with Canadian GAAP, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

          SECTION 3.17  Title to Properties.  (a)  Except as set forth in
Section 3.17(a) of the Company Disclosure Letter, each of the Company and the
Subsidiaries has good and valid title to, or valid leasehold interests in, all
its properties and assets except for such as are no longer used in the conduct
of its businesses or as have been disposed of in the ordinary course of business
and except for defects in title, easements, restrictive covenants and similar
encumbrances or impediments that, in the aggregate, have not had and could not
reasonably be expected to have a Material Adverse Effect.  All such properties
and assets, other than properties and assets in which the Company or any
Subsidiary has leasehold interests, are free and clear of all Liens other than
those set forth in Section 3.17(a) of the Company Disclosure Letter and except
for Permitted Liens and Liens that, in the aggregate, have not had and could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Section 3.17(a) of the Company Disclosure Letter, none of the real property
owned by the Company or the Subsidiaries is subject to any lease or license. 
Section 3.17(a) of the Company Disclosure Letter sets forth a description of all
the real property owned, leased or subleased by the Company or any Subsidiary,
including, with respect to any lease or sublease, the name of the other parties
thereto and the term thereof.

          (b)  Except as set forth in Section 3.17(b) of the Company Disclosure
Letter, each of the Company and each Subsidiary has complied in all material
respects with the terms of all material leases to which it is a party and under
which it is in occupancy, and all such leases are in full force and effect. 
Each of the Company and each Subsidiary enjoys peaceful and undisturbed
possession under all such material leases.

          SECTION 3.18  Intellectual Property.  The Company and the Subsidiaries
own, or are validly licensed or otherwise have the right to use, all
Intellectual Property which is material to the conduct of the business of the
Company and the Subsidiaries taken as a whole, free and clear of all material
Liens, and such Intellectual Property is not subject to any outstanding orders,
judgments, or decrees adversely affecting the Company’s and the Subsidiaries’
use thereof or rights thereto.  Section 3.18 of the Company Disclosure Letter
contains a complete and true list of all of the following that are owned or used
by

27




the Company or a Subsidiary in the conduct of its business: (a) registered
Intellectual Property, (b) pending patent applications or other applications for
registrations of other Intellectual Property, (c) computer software (other than
mass-marketed software purchased or licensed for less than a cost of $500,000),
and (d) trade or corporate names, Internet domain names and material
unregistered trademarks and service marks.  Except as set forth in Section 3.18
of the Company Disclosure Letter, the Company or a Subsidiary owns all right,
title and interest in and to the Intellectual Property set forth in Section 3.18
of the Company Disclosure Letter, free and clear of all material Liens, and such
Intellectual Property is not subject to any outstanding orders, judgment or
decree adversely affecting the Company’s and the Subsidiaries’ use thereof or
rights thereto.  To the Knowledge of the Company, the Company and the
Subsidiaries have not infringed, misappropriated or otherwise violated any third
party Intellectual Property and neither the Company nor any Subsidiary has
received any notices regarding the same.  To the Knowledge of the Company, no
third party or Intellectual Property owned or claimed by a third party has
infringed, misappropriated or otherwise conflicted with or harmed, or challenged
the validity, enforceability or ownership of, any of the Intellectual Property
that the Company or a Subsidiary owns or uses in the conduct of its business, in
each case, except for such infringements, misappropriations or conflicts that
could not reasonably be expected to have a Material Adverse Effect.  The Company
and the Subsidiaries have taken all reasonable steps in accordance with normal
industry practice to maintain the confidentiality of the Company’s and the
Subsidiaries’ trade secrets and information received from third persons which
the Company or the Subsidiaries are obligated to treat as confidential.  The
Company or the Subsidiaries have taken all reasonable steps in accordance with
normal industry practice to obtain the ownership of all works of authorship and
inventions made by its employees, consultants and contractors.  No material
contract or agreement relating to Intellectual Property to which the Company or
any Subsidiary is a party is either unenforceable or impaired, and neither the
Company or any Subsidiary nor any counterparty to any such contract is in
material breach of such contract, or has repudiated the contract or given notice
of an intention to terminate, cancel, fail to renew or change the terms of such
contract, and to the Knowledge of the Company, all Intellectual Property rights
obtained or used by the Company pursuant to such a contract or agreement are
valid, subsisting and enforceable and not subject to any outstanding order,
judgment or decree adversely affecting the use thereof. 

          SECTION 3.19  State Sponsored Assistance. 

          (a)  The Company’s Israeli Subsidiary has received research and
development funding from the Israeli Office of the Chief Scientist of the
Ministry of Trade, Industry and Labor (“OCS”) and is entitled to receive
additional funding in the aggregate amount of NIS 2,800,000 for year 2004  in
the context of certificates of approval that the OCS already issued to it
(subject to fulfillment of the conditions of those certificates of approval). On
January 27, 2002 the Company’s Israeli Subsidiary signed a Settlement Agreement
(the “Settlement Agreement”) with the OCS, according to which the Company’s
Israeli Subsidiary’s entire obligation to the OCS for repayment of royalties in
the context of grants previously received and of grants to be received afterward
was NIS 98,577,713.  This amount was updated on July 14, 2003 to NIS 97,524,904
and all future

28




payments were based on such updated amount. All the grants that the Company’s
Israeli Subsidiary received from the OCS after the signature of the Settlement
Agreement and that it remains entitled to receive as aforesaid are not, nor will
be, royalty bearing or otherwise repayable. Pursuant to the Company’s Israeli
Subsidiary’s request dated February 27, 2002, to pay the amount owing to the OCS
in 10 equal installments during five years, the currently outstanding balance
owing by the Company’s Israeli Subsidiary to the OCS under the Settlement
Agreement is NIS 47,275,921(plus linkage and interest that may accrue
hereafter), to be paid in a series of up to four equal bi-yearly installments.
The Company’s Israeli Subsidiary participated in the DPI 2000 and Re-Use
Consortia organized by the OCS and in no other such consortia. The Company’s
Israeli Subsidiary is entitled to receive additional funding in the aggregate
amount of NIS 780,000 with respect to the DPI 2000 Consortium.  The Company’s
Israeli Subsidiary has provided true and complete copies of the Settlement
Agreement and all significant documents related thereto and related to those
consortia in which it participated.  The Company’s Israeli Subsidiary is in
compliance with all of the provisions of its certificates of approval and the
Settlement Agreement and with the Law for the Encouragement of Research and
Development in Industry, 5744-1984 (the “R&D Law”) and of the regulations
promulgated in accordance with it and has not received any notice from the OCS
that alleges any violation of those certificates of approval or the R&D Law. The
Company’s Israeli Subsidiary is up to date in its reporting obligations to the
OCS.  Section 3.19 of the Company Disclosure Letter sets forth a description of
Intellectual Property of the Company that does not derive from technology
generated in the course of research and development funded by the OCS and is,
therefore, not limited by the provisions of the R&D Law.

          (b)  Various parts of the Company’s Israeli Subsidiary’s business have
been accorded Approved Enterprise status by the Israel Investments Center
(“IIC”) in the context of various certificates of approval. The Company has
agreed to the termination of its Approved Enterprise status in accordance with
Plan number 323-21461 of July 3, 1996.  With the exception of the certificate of
approval so terminated, the Company’s Israeli Subsidiary is in compliance with
all of the provisions of its certificates of approval and of the Law for the
Encouragement of Capital Investments, 5719-1959, and the regulations promulgated
in accordance with it and has not received any notice from the IIC that alleges
any violation of those certificates of approval or such law.  With the exception
of the Approved Enterprise so terminated, the Company’s Israeli Subsidiary is up
to date in its reporting obligations to the IIC.  To the date hereof, the tax
benefits period of the Company in accordance with those certificates of approval
has not commenced.  The Company has made no distribution of any sort that could
be classified as a dividend in accordance with Section 51(h) of the Law for the
Encouragement of Capital Investments.

          SECTION 3.20  Personal Information.  Except as set forth in Section
3.20 of the Company Disclosure Letter:

          (a)  The Company and each of the Subsidiaries, to the extent required
by Law, have a written privacy policy which governs their collection, use and
disclosure of Personal Information and the Company and each of the Subsidiaries
is in compliance with their respective privacy policy.

29




          (b)  All required consents to the collection, use or disclosure of
Personal Information in connection with the conduct of the Company’s and the
Subsidiaries’ businesses (including disclosure to affiliates of the Company or
any of the Subsidiaries) have been obtained.

          SECTION 3.21  Insurance.  Section 3.21 of the Company Disclosure
Letter sets forth a complete and accurate list of all insurance policies of the
Company and the Subsidiaries in effect on the date hereof.  The Company has
provided to Parent copies of all such insurance policies prior to the date
hereof.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB

          As an inducement to the Company to enter into this Agreement, Parent
and Acquisition Sub hereby jointly and severally represent and warrant to the
Company that:

          SECTION 4.01  Corporate Organization.  Each of Parent and Acquisition
Sub is duly organized and validly existing and, to the extent such concept is
legally recognized, in good standing under the laws of the jurisdiction of its
incorporation or organization, as the case may be.  Each of Parent and
Acquisition Sub has the requisite corporate power and authority to own, lease
and operate its properties and assets and to carry on its business as it is now
being conducted and is duly qualified or licensed to do business and is, to the
extent such concept is legally recognized, in good standing in each jurisdiction
where the character of the properties owned, leased or operated by it or the
nature of its business makes such qualification or licensing necessary, except
where the failure to be so qualified, licensed or in good standing or to have
such power and authority would not, individually or in the aggregate, prevent or
materially delay consummation of the Arrangement, or otherwise prevent or
materially delay Parent or Acquisition Sub from performing their respective
obligations under this Agreement.

          SECTION 4.02  Articles of Incorporation and By-laws.  Parent has made
available to the Company a copy of the Articles or Certificate of Incorporation
and By-laws or equivalent organizational documents, each as amended through the
date of this Agreement, of Parent and Acquisition Sub. 

          SECTION 4.03  Authority Relative to this Agreement.  Each of Parent
and Acquisition Sub has all necessary corporate power and authority to execute
and deliver this Agreement and the other Transaction Documents, to perform its
obligations hereunder and thereunder and to consummate the Arrangement.  The
execution and delivery of this Agreement and the other Transaction Documents by
Parent and Acquisition Sub and the consummation by Parent and Acquisition Sub of
the Arrangement have been duly and validly authorized by all necessary corporate
action,

30




and no other corporate proceedings on the part of Parent or Acquisition Sub are
necessary to authorize this Agreement or the other Transaction Documents or to
consummate the Arrangement.  Each of this Agreement and the other Transaction
Documents has been duly and validly executed and delivered by Parent and
Acquisition Sub and, assuming the due authorization, execution and delivery by
the Company, constitutes a legal, valid and binding obligation of each of Parent
and Acquisition Sub, enforceable against each of Parent and Acquisition Sub in
accordance with its terms, subject, however, to limitations with respect to
enforcement imposed by Law in connection with bankruptcy or similar proceedings
and to the extent that equitable remedies such as specific performance and
injunction are in the discretion of the court from which they are sought.

          SECTION 4.04  No Conflict; Required Filings and Consents.  (a)    The
execution and delivery of this Agreement and the other Transaction Documents by
Parent and Acquisition Sub do not, and the consummation of the Transactions and
the performance of this Agreement by Parent and Acquisition Sub will not,
(i) conflict with or violate the Articles or Certificate of Incorporation or
By-Laws or equivalent organizational documents of Parent, Acquisition Sub or any
of their respective subsidiaries, (ii) assuming that all consents, approvals,
authorizations and other actions described in Section 4.04(b) have been obtained
and that all filings and obligations described in Section 4.04(b) have been
made, conflict with or violate any Law applicable to Parent, Acquisition Sub or
any of their respective subsidiaries or by which any property or asset of either
of them is bound, or (iii) result in any breach of, or constitute a default (or
an event which, with notice or lapse of time or both, would become a default)
under, or give to others any right of termination, amendment, acceleration or
cancellation of, or create or change any rights or obligations of any Person
under, or result in the creation of a Lien on any property or asset of Parent or
Acquisition Sub pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Parent, Acquisition Sub or any of their respective subsidiaries is a
party or by which Parent or Acquisition Sub or any property or asset of either
of them is bound, except, with respect to clauses (ii) and (iii), for any such
conflicts, violations, breaches, defaults or other occurrences that would not,
individually or in the aggregate, prevent or materially delay consummation of
the Arrangement, or otherwise prevent or materially delay Parent, Acquisition
Sub or any of their respective subsidiaries from performing their respective
obligations under this Agreement.

          (b)  No consent, approval, license, permit, order or authorization of,
or registration, declaration or filing with, or permit from, any Governmental
Authority is required to be obtained or made by or with respect to the Parent,
Acquisition Sub or any of their respective subsidiaries in connection with the
execution, delivery and performance of any Transaction Document to which it is a
party or the consummation of the Transactions, other than (i) compliance with
and filings under (A) the HSR Act, (B) the EC Merger Regulation and (C) the
Canadian Investment Regulations, (ii) the approval of or notification to, as
applicable, (A) the Office of the Chief Scientist of the Israeli Ministry of
Trade & Industry, (B) the Israeli Investment Centre of the Israeli Ministry of
Trade & Industry and (C) the Director of Restrictive Trade Practices of the
Israeli Ministry of Trade & Industry, (iii) the filing on SEDAR and with the SEC
of the Circular, (iv) the receipt from the Court of the Interim Order and the
Final Order, (v) the filing by

31




the Director of the Articles of Arrangement and such other documents as may be
required in connection therewith under the CBCA to give effect to the
Arrangement, (vi) compliance with and such filings as may be required under
applicable Environmental Laws, (vii) filings under any applicable state takeover
Law and (viii) such other items (A) that may be required solely by reason of the
participation of the Company (as opposed to any third party) in the
Transactions, (B) that may be required under any applicable Law of any county
outside Canada and the United States and that would not reasonably be expected
to materially impair or delay the ability of Parent and Acquisition Sub to
consummate the Transactions or (C) that, individually or in the aggregate, have
not and could not reasonably be expected to materially impair the ability of
either Parent, Acquisition Sub or any of their respective subsidiaries, as the
case may be, to consummate the Transactions.

          SECTION 4.05  Parent Approval.  The board of directors of Parent,
after considering the Transactions, has determined:

          (a)  to authorize Parent and its Subsidiaries (including Acquisition
Sub) to consummate the Transactions on the terms set forth herein and in the
Plan of Arrangement; and

          (b)  to authorize Parent to execute and deliver this Agreement.

          SECTION 4.06  Acquisition Sub Approval.  Parent, being the sole
shareholder of Acquisition Sub, after considering the Transactions, has
determined:

          (a)  to authorize Acquisition Sub and its Subsidiaries to consummate
the Transactions on the terms set forth herein and in the Plan of Arrangement;
and

          (b)  to authorize Acquisition Sub to execute and deliver this
Agreement.

          SECTION 4.07  Financing.  At the Effective Time, Parent shall have
caused Acquisition Sub to have the funds necessary to pay the aggregate
Consideration required to be paid pursuant to the Plan of Arrangement.

          SECTION 4.08  No Vote Required.  No vote of shareholders of Parent is
required by Law, the Articles or Certificate of Incorporation or By-Laws or
equivalent organizational documents of Parent or otherwise in order for Parent
and Acquisition Sub to consummate the Arrangement.

          SECTION 4.09  Operations of Acquisition Sub.  Acquisition Sub is a
wholly owned subsidiary of Parent and was formed solely for the purpose of
engaging in the Arrangement and has not engaged in any other business activities
or conducted any other operations.

          SECTION 4.10  Brokers.  Neither the Company nor any Subsidiary shall
be responsible for any brokerage, finder’s or other fee or commission to any
broker, finder or investment bank in connection with the Transactions based upon
arrangements made by or on behalf of Parent, Acquisition Sub or any of their
respective subsidiaries.  No broker, finder or investment banker (other than
Goldman, Sachs & Co.) is entitled to any brokerage, finder’s or other fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of the Parent or Acquisition Sub.

32




ARTICLE V

CONDUCT OF BUSINESS PENDING THE ARRANGEMENT

          SECTION 5.01  Conduct of Business by the Company Pending the
Arrangement.  The Company agrees that, between the date of this Agreement and
the earlier of the Effective Time and the date upon which this Agreement is
terminated pursuant to Article VIII, except as set forth in Section 5.01 of the
Company Disclosure Letter or as expressly contemplated by any other provision of
this Agreement, the businesses of the Company and the Subsidiaries shall be
conducted in, and the Company and the Subsidiaries shall not take any action
except in, the ordinary course of business and consistent with past practice,
and the Company shall use its commercially reasonable efforts to preserve
substantially intact the business organization of the Company and the
Subsidiaries and to preserve the current relationships of the Company and the
Subsidiaries with customers, suppliers, distributors, licensors, employees and
other Persons with which the Company or any Subsidiary has significant business
relations.  Without limiting the generality of the foregoing, except as set
forth in Section 5.01 of the Company Disclosure Letter or as contemplated by any
other provision of this Agreement, neither the Company nor any Subsidiary shall,
between the date of this Agreement and the Effective Time, directly or
indirectly, do, or propose to do, any of the following without the prior written
consent of Parent (which in the case of clauses (d)(iv) and (k) shall not be
unreasonably withheld or delayed):

          (a)  amend or otherwise change its Articles of Incorporation or
By-laws or equivalent organizational documents;

          (b)  issue, sell, pledge, dispose of, grant or encumber, or authorize
the issuance, sale, pledge, disposition, grant or encumbrance of, (i) any shares
of any class of capital stock or other voting securities of the Company or any
Subsidiary, or any options, warrants, convertible securities or other rights of
any kind to acquire any shares of such capital stock or voting securities, or
any other ownership interest (including any phantom interest or other right
linked to the price of the Common Shares), of the Company or any Subsidiary
(except for the issuance of Common Shares issuable pursuant to Employee Stock
Options outstanding on the date of this Agreement in accordance with their terms
as in effect of the date of this Agreement or (ii) any assets of the Company or
any Subsidiary, except pursuant to agreements existing prior to the execution of
this Agreement and set forth in Section 5.01 of the Company Disclosure Letter
and except sales of inventory and excess or obsolete assets in the ordinary
course of business consistent with past practice;

          (c)  (i) reclassify, combine, split, subdivide or redeem any of its
capital stock, or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock, or
(ii) purchase, redeem or otherwise acquire, directly or indirectly, any of its
capital stock or other equity or voting interests or securities of the Company
or any Subsidiary or any rights, warrants, calls or options to acquire any such
shares or other equity or voting interests or securities;

33




          (d)  (i) acquire (including by merger, amalgamation, plan of
arrangement, consolidation or acquisition of stock or assets or any other
business combination) any corporation, partnership, other business organization
or any division thereof or any assets except purchases of inventory in the
ordinary course of business consistent with past practice and except for capital
expenditures contemplated by the capital budget of the Company attached to
Section 5.01 of the Company Disclosure Letter, (ii) incur any indebtedness for
borrowed money or issue any debt securities or rights, warrants, calls or
options to acquire any debt securities of the Company or any Subsidiary or
assume, guarantee or endorse, or otherwise become responsible for, the
obligations of any Person, or make any loans or advances, or grant any security
interest in any of its assets except for borrowings under existing credit
facilities in the ordinary course of business, (iii) repay, redeem, repurchase
or retire, or otherwise make any payment in respect of, any indebtedness for
borrowed money or any debt securities, or any rights, warrants, calls or options
to acquire any debt securities, other than in the ordinary course of business
consistent with past practice or as required by their terms as in effect on the
date of this Agreement or (iv) except for capital expenditures contemplated by
the capital budget of the Company attached to Section 5.01 of the Company
Disclosure Letter, authorize, or make any commitment to, any new capital
expenditure or expenditures in excess of $5,000,000 in the aggregate;

          (e)  (i) increase the compensation payable to its directors, officers
or employees, except with respect to employees in the ordinary course of
business or in connection with new hires and promotions, (ii) grant any
severance or termination pay to (other than as required by applicable Law or
employment agreements, collective agreements or severance plans, agreements or
arrangements in existence on the date hereof), or enter into, amend or modify
any employment, bonus, change of control or severance agreement with, any
director, officer or other employee of the Company or of any Subsidiary, except
with respect to employees in connection with new hires and promotions, or (iii)
establish, adopt, enter into or amend any collective agreement or Plan for the
benefit of any director, officer or employee except as required by Law;

          (f)  take any action or make any change, other than actions or changes
required by Canadian GAAP or by applicable Law, with respect to accounting
policies or procedures;

          (g)  pay, discharge or satisfy any material claim, liability or
obligation (whether absolute, accrued, asserted or unasserted, contingent or
otherwise), other than in the ordinary course of business and consistent with
past practice;

          (h)  unless otherwise required by applicable Law (i) make, change or
revoke any election relating to Taxes, (ii) change any annual accounting period,
adopt or change any accounting method, (iii) take any action, or omit to take
any action, in either case inconsistent with past practice, relating to the
filing of any Tax Return or the payment of any Tax, (iv) settle any material Tax
claim or assessment, (v) surrender any right to claim a Tax refund or (vi) amend
any of its transfer pricing policies;

34




          (i)  take any action to cause any of its representations or warranties
set forth in Article III to be untrue in any respect such that the condition set
forth in Section 7.02(a) would not be satisfied;

          (j)  amend or modify in any material respect or terminate any Material
Contract or enter into any contract or agreement that would be a Material
Contract if in effect on the date hereof, except for (i) any contract or
agreement for the sale of goods and services entered into on arm’s length terms
with a customer of the Company or any Subsidiary and (ii) any Material Contract
(other than one contemplated by Sections 3.13(a)(viii), (ix) and (x)) that does
not require payment of or receipt over the remaining life of such contract of an
amount in excess of $1,000,000;

          (k)  enter into any union recognition agreement, collective agreement,
works council agreement or similar agreement with any trade union or
representative body;

          (l)  (i) cancel any material indebtedness, (ii) waive, transfer, grant
or release any claims or potential claims of material value or (iii) waive any
benefits of, or agree to modify in any respect, or terminate, release or fail to
enforce, or consent to any material matter with respect to which consent is
required under, any confidentiality, standstill or similar agreement to which
the Company or any Subsidiary is a party or of which the Company or any
Subsidiary is a beneficiary;

          (m)  take any action to exempt from, waive or make not subject to
(including redemption of outstanding rights) the Rights Plan, any Person (other
than Parent and Acquisition Sub) or any action taken thereby, including any
Take-over Bid (as defined in the Rights Plan), which Person or action would have
otherwise been subject to the restrictive provisions thereof and not exempt
therefrom;

          (n)  amend, modify or terminate any insurance policy of the Company or
the Subsidiaries in effect on the date hereof, except for the scheduled renewal
of the Company’s current directors’ and officers’ liability insurance policy for
a period of not more than one year, on the terms (including price) currently in
effect under such policy, or the most similar terms then available, as permitted
by the terms of such policy and except for scheduled renewals of any other
insurance policy of the Company or the Subsidiaries in effect on the date hereof
in the ordinary course of business consistent with past practice;

          (o)  license or commit to license or otherwise acquire or transfer any
Intellectual Property or rights in or respect thereto, other than in the
ordinary course; and

          (p)  announce an intention, enter into any formal or informal
agreement or otherwise make a commitment to do any of the foregoing.

          SECTION 5.02  Parent Approval of Dividends.  The Company shall obtain
the prior written agreement of Parent before declaring, setting aside, making or
paying any dividend or other distribution, payable in cash, stock, property or
otherwise, with respect to any of its capital stock.

35




          SECTION 5.03  Conduct by Parent and Acquisition Sub Pending the
Arrangement.  Each of Parent and Acquisition Sub agrees that, between the date
of this Agreement and the Effective Time, it shall not, directly or indirectly,
take, or propose to take, without the prior written consent of the Company, any
action to cause any of the representations or warranties set forth in Article IV
to be untrue in any respect such that the condition set forth in Section 7.03(a)
would not be satisfied.

          SECTION 5.04  Advice of Changes.  The Company shall promptly advise
Parent in writing of any material change or event occurring after the date of
this Agreement that, individually or in the aggregate, has had or in the good
faith judgment of the Company is reasonably likely to have a Material Adverse
Effect.

ARTICLE VI
ADDITIONAL AGREEMENTS

          SECTION 6.01  Access to Information; Confidentiality.  (a)  Subject to
applicable Law (including competition and antitrust Law), from the date of this
Agreement until the Effective Time, the Company shall, and shall use all
commercially reasonable efforts to cause the Subsidiaries and the respective
officers, directors, employees and agents of the Company and the Subsidiaries
to, afford Parent and its directors, officers, employees, agents and advisors
(including financial advisors, counsel and accountants) (collectively,
“Representatives”) reasonable access, during normal business hours and upon
reasonable notice by Parent, to the respective officers, employees, agents,
properties, assets, offices and other facilities, books and records of the
Company and each Subsidiary, and shall furnish Parent with such financial,
operating and other data and information as Parent or its Representatives may
reasonably request; provided, however, that the Company and the Subsidiaries may
withhold any Confidential Material Contract.  If any material is withheld by the
Company or a Subsidiary pursuant to the proviso to the preceding sentence, the
Company or such Subsidiary shall inform Parent as to the general nature of what
is being withheld. 

          (b)  All information obtained by Parent or any other Person pursuant
to this Section 6.01 shall be kept confidential in accordance with, and shall be
subject to, the Confidentiality Agreement.

          SECTION 6.02  No Solicitation of Transactions.  (a)  The Company
shall, and shall direct and cause its Representatives and the Subsidiaries and
their Representatives to, immediately cease and cause to be terminated any
discussions or negotiations with any parties that may be ongoing with respect to
an Acquisition Proposal.  The Company shall not, and shall cause the
Subsidiaries not to, directly or indirectly, and the Company shall instruct and
use its best efforts to cause its Representatives and the Subsidiaries’
Representatives not to, directly or indirectly, (i) encourage, solicit or
initiate the submission of any Acquisition Proposal, (ii) participate in any
discussions or negotiations regarding, or furnish to any Person any information
with respect to, or otherwise cooperate in any way with, any Acquisition
Proposal or (iii) amend or waive the terms of any standstill or confidentiality
agreement in effect with respect to any Person in any manner that would
facilitate the making or implementation of any Acquisition Proposal.

36




          (b)  Notwithstanding anything to the contrary in this Agreement, at
any time prior to the approval of the Arrangement by the Shareholders at the
Special Meeting (the “Specified Time”), the Company Board and its
Representatives may (i) furnish information to any Person that has made an
unsolicited bona fide written Acquisition Proposal, provided that such Person
has entered into a confidentiality agreement with the Company on terms no more
favorable to such Person than the Confidentiality Agreement and (ii) participate
in discussions or negotiations with any Person that has made an unsolicited bona
fide written Acquisition Proposal, where the Company Board has (A) in the case
of each of clauses (i) and (ii) of this Section 6.02(b), determined, in its good
faith judgment (after consultation with its outside legal counsel and its
financial advisors), that such Acquisition Proposal constitutes, or is
reasonably likely to lead to, a Superior Proposal, and (B) in the case of
clause (ii), provided written notice to Parent of its intent to participate in
discussions or negotiations with such Person.

          (c)  The Company Board shall not, and shall cause its Representatives
and the Subsidiaries and their Representatives not to: (i) withdraw or modify,
in a manner adverse to Parent or Acquisition Sub, or propose publicly to
withdraw or modify, in a manner adverse to Parent or Acquisition Sub, the
approval, recommendation or declaration of advisability by the Company Board
with respect to this Agreement or the Arrangement (it being understood that
publicly taking a neutral position or no position with respect to an Acquisition
Proposal shall be considered an adverse modification, except that publicly
taking a neutral position or no position with respect to an Acquisition Proposal
for a period of time not in excess of 10 business days after the first public
announcement of such Acquisition Proposal shall not be considered an adverse
modification (such time period, an “Acquisition Proposal Assessment Period”)
unless such position continues beyond the expiration of the Acquisition Proposal
Assessment Period), (ii) enter into or approve any letter of intent, agreement
in principle, acquisition agreement, arrangement agreement or similar agreement
relating to any Acquisition Proposal (other than a confidentiality agreement
referred to in Section 6.02(b)), or (iii) approve or recommend, or propose
publicly to approve or recommend, any Acquisition Proposal.  Notwithstanding the
forgoing, prior to the Specified Time, the Company Board may withdraw or modify
any such recommendation with respect to this Agreement or the Arrangement and
approve or recommend any Superior Proposal made or received after the date
hereof and not solicited, initiated or encouraged in breach of this Agreement if
the Company Board determines, in its good faith judgment (after consultation
with its outside legal counsel), that its failure to do so would be inconsistent
with its fiduciary duties under applicable Law.

          (d)  The Company shall promptly (within 24 hours) advise Parent,
orally and in writing, of receipt by the Company of any Acquisition Proposal or
any inquiry or request for information in connection with any Acquisition
Proposal, and provide copies of any such Acquisition Proposal, inquiry or
request, together with the material terms and conditions thereof (including any
amendment thereto) and the identity of the Person making any such request,
Acquisition Proposal or inquiry.  The Company shall keep Parent reasonably
informed of the status and the material terms and conditions (including any
amendment thereto) of any such Acquisition Proposal, inquiry or request.

37




          (e)  Nothing contained in this Section 6.02 shall prohibit the Company
from making any disclosure to Shareholders, if the Company Board determines, in
its good faith judgment (after consultation with its outside legal counsel), the
failure to make such disclosure would be inconsistent with the fiduciary duties
of the Company Board under applicable Law. 

          (f)  The Company may terminate this Agreement pursuant to
Section 8.01(h) only if (i) the Specified Time has not occurred, (ii) the
Company Board has received a Superior Proposal, (iii) in light of such Superior
Proposal the Company Board shall have determined in good faith, after
consultation with outside counsel, that it is necessary for the Company Board to
withdraw or modify its approval or recommendation of this Agreement or approve
or recommend such Superior Proposal, in order to comply with its fiduciary duty
under applicable Law, (iv) the Company has notified Parent in writing of the
determinations described in clause (iii) above, (v) at least three business days
following receipt by Parent of the notice referred to in clause (iv) above, and
taking into account any revised proposal made by Parent since receipt of the
notice referred to in clause (iv) above, such Superior Proposal remains a
Superior Proposal and the Company Board has again made the determinations
referred to in clause (iii) above, (vi) the Company is in compliance with this
Section 6.02, (vii) the Company has previously paid the fee due under
Section 8.02 and (viii) the Company Board concurrently approves, and the Company
concurrently enters into, a definitive agreement providing for the
implementation of such Superior Proposal.  Each successive modification of any
Acquisition Proposal or Superior Proposal shall constitute a new Acquisition
Proposal or Superior Proposal for purposes of Section 6.02(d) and
Section 6.02(f), as applicable, and shall require independent compliance with
the terms of Section 6.02(d) and Section 6.02(f), as applicable.

          SECTION 6.03  Employee Benefits Matters.  During the period commencing
at the Effective Time and ending on December 31, 2006, Parent shall and shall
cause the Company and the Subsidiaries to (a) maintain and honor, in accordance
with their terms, all employment, severance and termination contracts and
agreements between individual Company Employees, on the one hand, and the
Company or any Subsidiary, on the other hand, as in effect immediately prior to
the Effective Time; provided, however, that nothing shall prevent Parent from
terminating any such contract or agreement that is terminable in accordance with
its terms, and (b) provide current and former Company Employees and the
directors of the Company or any Subsidiary with benefits which in the aggregate
are substantially comparable to those currently provided to such employees
(other than stock options or other plans involving the issuance of securities of
Parent, the Company or any Subsidiary); provided, however, that employees
covered by collective bargaining agreements need not be provided with such
benefits and; provided, further, that nothing herein shall obligate Parent or
the Company to provide a particular type of benefit.  Company Employees shall
receive credit for purposes of eligibility, participation and vesting (but not
for benefit accruals) under any employee benefit plan, program or

38




arrangement established or maintained by Parent or any of its subsidiaries for
service accrued or deemed accrued prior to the Effective Time with the Company
or any Subsidiary; provided, however, that such crediting of service shall not
operate to duplicate any benefit or the funding of any such benefit.  In
addition, Parent shall waive, or cause to be waived, any limitations on benefits
relating to any pre-existing conditions to the same extent such limitations are
waived under any comparable plan of Parent or its subsidiaries and recognize,
for purposes of annual deductible and out-of-pocket limits under its medical and
dental plans, deductible and out-of-pocket expenses paid by employees of the
Company and the Subsidiaries in the calendar year in which the Effective Time
occurs.  Nothing in this Section 6.03 is intended to restrict or prohibit
Parent, the Company or any Subsidiary after the Effective Time from amending,
modifying or terminating any Plan, to the extent permitted under the terms of
such Plan.

          SECTION 6.04  Directors’ and Officers’ Indemnification and Insurance. 
(a)  Parent shall and shall cause the Company to honor all the Company’s and the
Subsidiaries’ obligations to indemnify (including any obligations to advance
funds for expenses) the current or former directors and officers of the Company
and the Subsidiaries for acts or omissions by such directors and officers
occurring at or prior to the Effective Time to the extent that such obligations
of the Company or any Subsidiary exist on the date of this Agreement, whether
pursuant to the Articles of Incorporation or By-laws of the Company, individual
indemnity agreements or otherwise, and such obligations shall survive the
Arrangement and shall continue in full force and effect in accordance with the
terms of such Articles of Incorporation and By-laws and such individual
indemnity agreements from the Effective Time.

          (b)  Parent shall cause to be maintained in effect for six years from
the Effective Time the current directors’ and officers’ liability insurance
policies maintained by the Company (provided that Parent may cause to be
substituted therefor policies of at least substantially comparable coverage with
reputable and financially sound carriers and containing terms and conditions
that in the aggregate are not less favorable) with respect to claims arising
from or related to facts or events that occurred at or prior to the Effective
Time; provided, however, that in satisfying their obligations under this
Section 6.04(b), neither the Company nor Parent shall be obligated to pay annual
premiums in excess of $1,200,000.  Alternatively, the Company may, at its
option, and shall, at the request of Parent, purchase, as an extension of the
Company’s current insurance policies, prepaid non-cancelable run-off directors’
and officers’ liability insurance providing coverage (on terms comparable to
those contained in the Company’s current insurance policies) for six years from
the Effective Time with respect to claims arising from or related to facts or
events that occurred at or prior to the Effective Time in the same manner as
such claims would have been covered if they arose prior to the Effective Time,
and any such policy purchased by the Company shall cover the interest of Parent
in respect of its indemnification obligations under this Section 6.04, provided,
however, that in exercising its option under this Section 6.04(b) the Company
shall not pay more than $2,400,000 for such insurance unless Parent consents
otherwise.

          (c)  In the event the Company or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving

39




corporation or entity of such consolidation or merger or (ii) transfers all or
substantially all of its properties and assets to any Person, then, and in each
such case, proper provision shall be made so that such successors and assigns of
the Company or, at Parent’s option, Parent, shall assume the obligations set
forth in this Section 6.04.

          (d)  The Company shall not amend the By-laws of the Company after the
Effective Time if such action would adversely affect the rights of individuals
who, on or prior to the Effective Time, were entitled to advances,
indemnification or exculpation thereunder for actions or omissions by such
individuals at any time at or prior to the Effective Time.  The individuals
referred to in the preceding sentence shall include any individuals who served
at any time as directors or officers of any Subsidiary at the Company’s request,
it being acknowledged by the parties hereto that each director or officer of a
Subsidiary is or was doing so at such request of the Company.

          SECTION 6.05  No Personal Liability.  (a)  No director or officer of
the Parent or Acquisition Sub shall have any personal liability whatsoever to
the Company under this Agreement, or any other document delivered in connection
with the Transactions on behalf of the Parent or Acquisition Sub.

          (b)  No director or officer of the Company shall have any personal
liability whatsoever to the Parent or Acquisition Sub under this Agreement, or
any other document delivered in connection with the Transactions on behalf of
the Company.

          SECTION 6.06  Further Action; Commercially Reasonable Efforts.  (a) 
Upon the terms and subject to the conditions set forth in this Agreement, each
of the parties shall use all commercially reasonable efforts to take, or cause
its subsidiaries and Representatives to take, all actions (and to refrain from
taking, or to cause its subsidiaries and Representatives to refrain from taking,
any inconsistent actions), and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things (and to refrain from
doing, or to cause its subsidiaries and Representatives to refrain from doing,
any inconsistent things) necessary, proper or advisable to consummate and make
effective, in a reasonably timely manner, the Arrangement and the other
Transactions, including (i) the obtaining of all necessary actions or
nonactions, waivers, consents and approvals from Governmental Authorities and
the making of all necessary registrations and filings (including filings with
Governmental Authorities, if any) and the taking of all commercially reasonable
steps as may be necessary to obtain an approval or waiver from, or to avoid an
action or proceeding by, any Governmental Authority, (ii) the obtaining of all
consents, approvals or waivers from third parties in connection with the
Transactions, including those the failure to obtain which would result in any
breach of, or constitute a default (or an event which, with notice or lapse of
time or both, would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, or create, give rise to
or change any rights or obligations of any Person under, or result in the
creation of a Lien (other than a Permitted Lien) on any property or asset of the
parties pursuant to any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation, (iii) the
defending of any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or any other Transaction Document or
the consummation of the Transactions,

40




including seeking to have any stay or temporary restraining order entered by any
court or other Governmental Authority vacated or reversed, (iv) the carrying out
of the terms of the Interim Order and Final Order applicable to it and (v) the
execution and delivery of any additional instruments necessary to consummate the
Transactions and to fully carry out the purposes of the Transaction Documents;
provided, however that nothing in this Section 6.06 shall require Parent or its
subsidiaries to take, or Parent to agree to have Parent or its subsidiaries or
the Company or the Subsidiaries take, any actions if such actions are reasonably
likely, individually or in the aggregate, to have a material and adverse effect
on the benefits to be received by Parent from the Transactions.

          (b)  The parties hereto agree to cooperate and assist one another in
connection with all actions to be taken pursuant to Section 6.06(a), including
the preparation and making of the filings referred to therein and, if requested,
amending or furnishing additional information thereunder, including providing
copies of all related documents to the non-filing party and its advisors prior
to filing, and, to the extent practicable, neither of the parties will file any
such document or have any communication with any Governmental Authority without
prior consultation with the other party.  Each party shall keep the other
apprised of the content and status of any communications with, and
communications from, any Governmental Authority with respect to the
Arrangement.  To the extent practicable and permitted by a Governmental
Authority, each party hereto shall permit representatives of the other party to
participate in meetings and calls with such Governmental Authority.  Each of the
parties shall provide to the other parties or, if competitively sensitive, such
party’s external antitrust counsel, with all information it reasonably requests
for purposes of obtaining the Competition Act Approval, the expiration or
termination of the waiting period under the HSR Act, and all other required
competition or antitrust consents and approvals.

          SECTION 6.07  Public Announcements.  Except to the extent required by
applicable Law or the rules or regulations of any Canadian, United States or
other securities exchange or national securities quotation system, each of
Parent and the Company shall each consult with the other, provide such other
party the opportunity to review and comment, and, to the extent such release
contains information regarding such other party, obtain the consent of such
other party (such consent not to be unreasonably withheld or delayed) before
issuing any press release or otherwise making any public statements with respect
to this Agreement or the Transactions.

          SECTION 6.08  Notice of Developments.  The Company shall give prompt
notice to Parent, and Parent or Acquisition Sub shall give prompt notice to the
Company, of (i) any representation or warranty made by it contained in any
Transaction Document becoming untrue or inaccurate in any respect such that the
condition set forth in Section 7.02(a) or 7.03(a), as applicable, would not be
satisfied or (ii) the failure by it to comply with or satisfy in any material
respect any covenant, condition or agreement to be complied with or satisfied by
it under any Transaction Document; provided, however, that no such notification
shall affect the representations, warranties, covenants or agreements of the
parties or the conditions to the obligations of the parties under the
Transaction Documents.

41




          SECTION 6.09  Resignations.  The Company shall use its commercially
reasonable efforts to obtain and deliver to Parent evidence reasonably
satisfactory to Parent of the resignation, effective as of the Effective Time,
of each director of the Company and the Subsidiaries other than those whom
Parent shall have specified in writing at least 20 business days prior to the
Effective Date.

          SECTION 6.10  Company Stock Plans.  As soon as reasonably practicable
following the date of this Agreement, the Company Board (or, if appropriate, any
committee or other Person administering the Company Stock Plans or otherwise
having the authority to do so) shall adopt such resolutions or take such other
actions as may be required to:

          (a)  accelerate the vesting schedule of all Equity Compensation Awards
such that all such Equity Compensation Awards shall, at or immediately before
the Effective Time, be fully vested;

          (b)  accelerate the vesting schedule of all Employee Stock Options
such that:

 

          (i) all Employee Stock Options issued prior to January 12, 2005 shall,
at or immediately before the Effective Time, be fully vested; and

 

 

 

          (ii) any Employee Stock Options issued on or after January 12, 2005
shall, at or before the Effective Time, be vested as to X/365 of such Employee
Stock Options, where “X” shall equal the actual number of days that have elapsed
between January 12, 2005 and the Effective Date, and all such Employee Stock
Options that are not vested shall be forfeited on the Effective Date for no
payment; and

          (c)  terminate as of the Effective Time the Company Stock Plans and
the provisions in any other Plan providing for the issuance, transfer or grant
of any capital stock of the Company or any interest in respect of any capital
stock of the Company and ensure that following the Effective Time no holder of
an Employee Stock Option or any participant in any Company Stock Plan or other
Plan shall have any right thereunder to acquire any capital stock of the
Company.

          SECTION 6.11  Pre-Acquisition Reorganizations.  The Company will agree
to effect such reorganization of its business, operations and assets or such
other transactions (each, a “Pre-Acquisition Reorganization”) as Parent may
reasonably request prior to the Effective Date, and the Plan of Arrangement, if
required, shall be modified accordingly; provided, however, that the Company
need not effect a Pre-Acquisition Reorganization which in the opinion of the
Company, acting reasonably, (i) would require the Company to obtain the approval
of the Shareholders in respect of such Pre-Acquisition Reorganization other than
at the Special Meeting, (ii) would prejudice the Company’s Shareholders,
(iii) would impede or materially delay the consummation of the Transactions or
(iv) cannot either be completed immediately prior to or contemporaneously with
the Effective Time, or cannot be reversed or unwound without adversely affecting
the Company and the Subsidiaries.  If the Arrangement is not

42




completed, Parent shall forthwith reimburse the Company for all reasonable fees
and expenses (including any professional fees and expenses) incurred by the
Company and the Subsidiaries in considering or effecting a Pre-Acquisition
Reorganization and shall be responsible for any costs of the Company and the
Subsidiaries in reversing or unwinding any Pre-Acquisition Reorganization that
was effected prior to termination of this Agreement at Parent’s request.

          SECTION 6.12  Proxies Received.  The Company shall advise Acquisition
Sub as reasonably requested, and on a daily basis on each of the last seven
business days prior to the Special Meeting, as to the aggregate tally of the
proxies and votes received in respect of the Special Meeting and all matters to
be considered at such meeting.

          SECTION 6.13  Change of Control Agreements.  The Company shall use
commercially reasonable efforts to amend its existing change of control
agreements in the manner contemplated by Section 6.13 of the Company Disclosure
Letter.

ARTICLE VII

CONDITIONS TO THE ARRANGEMENT

          SECTION 7.01  Conditions to the Obligations of Each Party.  The
respective obligations of the Company, Parent and Acquisition Sub to consummate
the Arrangement are subject to the satisfaction or, if permissible, waiver of
the following conditions:

          (a)  Shareholder Approval.  The Arrangement Resolution shall have been
approved, adopted and authorized by Shareholders at the Special Meeting in
accordance with the Interim Order.

          (b)  Interim Order.  The Interim Order shall have been granted in form
and substance satisfactory to the Company and Parent, acting reasonably, and
shall not have been set aside or modified in a manner unacceptable to such
Parties, acting reasonably, on appeal or otherwise.

          (c)  Final Order.  The Final Order shall have been granted in form and
substance satisfactory to the Company and Parent, acting reasonably, and shall
not have been set aside or modified in a manner unacceptable to such Parties,
acting reasonably, on appeal or otherwise.

          (d)  No Order.  No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law which is then in effect and has the
effect of making the Arrangement illegal or otherwise preventing or prohibiting
consummation of the Arrangement.

          (e)  Governmental Approvals.  The Competition Act Approval and the
Investment Canada Approval shall have been obtained, the waiting period (and any
extension thereof) under the HSR Act shall have expired or been terminated, and
any consent, approval or waiting period under the antitrust or competition
legislation of any other relevant jurisdiction applicable to the Arrangement
shall have been obtained or shall have

43




expired or been terminated, as applicable.  The approvals of or notifications
to, as applicable, the Office of the Chief Scientist of the Israeli Ministry of
Trade & Industry and the Israeli Investment Centre of the Israeli Ministry of
Trade & Industry shall have been obtained or made.  The approvals or
notifications that may be required under any applicable Law of any country
outside Canada and the United States shall have been obtained or made.  Such
compliance with and filings under applicable Environmental Laws as required in
connection with the performance of the Transactions shall have been performed or
made.

          SECTION 7.02  Conditions to the Obligations of Parent and Acquisition
Sub.  The obligations of Parent and Acquisition Sub to consummate the
Arrangement are subject to the satisfaction or, if permissible, waiver of the
following additional conditions:

          (a)  Representations and Warranties.  The representations and
warranties of the Company contained (i) Sections 3.01(a) and (b), 3.02, 3.03,
3.04, 3.14 and 3.15 shall be true and correct in all material respects, (ii) in
the first sentence of Section 3.08 shall be true and correct and (iii) all other
Sections in this Agreement shall be true and correct disregarding for this
purpose all qualifications as to “Material Adverse Effect”, “material” or
“materially”, except for failures to be so true and correct that, individually
and in the aggregate, have not had and could not reasonably be expected to have
a Material Adverse Effect, in the case of each of clauses (i), (ii) and (iii) as
if made as of the Effective Date, except to the extent expressly made as of a
specified date, in which case as of such date.

          (b)  Agreements and Covenants.  The Company shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by the Company at or prior to
the Effective Time.

          (c)  Officer’s Certificate.  The Company shall have delivered to
Parent a certificate, dated the Effective Date, signed by an officer of the
Company, certifying as to the satisfaction or, if permissible, waiver of the
conditions specified in Sections 7.02(a) and 7.02(b).

          (d)  Consents.  The consents, approvals and waiting period expirations
or terminations contemplated by Section 7.01(e) shall have been obtained without
any conditions or requirements being imposed in connection therewith that are
reasonably likely, individually or in the aggregate, to have a material and
adverse effect on the benefits to be received by Parent from the Transactions.

          (e)  Dissent.  Dissent Rights shall not have been exercised with
respect to more than 12.5% of the Common Shares in connection with the
Arrangement.

          (f)  No Injunctions.  No Governmental Authority shall have instituted
(or, if instituted, shall not have withdrawn) any proceeding or threatened to
institute any proceeding seeking an injunction, judgment, decree or other order
to prevent or prohibit consummation of the Arrangement.

44




          (g)  Rights Plan.  The Rights Plan Resolution shall have been approved
and authorized by the Shareholders at the Special Meeting and the Rights Plan
shall have been rescinded.

          SECTION 7.03  Conditions to the Obligations of the Company.  The
obligations of the Company to consummate the Arrangement are subject to the
satisfaction or, if permissible, waiver of the following additional conditions:

          (a)  Representations and Warranties.  The representations and
warranties of Parent and Acquisition Sub in this Agreement that are qualified by
materiality shall be true and correct in all respects, and the representations
and warranties of Parent and Acquisition Sub contained in this Agreement that
are not so qualified shall be true and correct in all material aspects, in each
case as if made on the Effective Date, except to the extent expressly made as of
a specified date, in which case as of such date, other than for such failures to
be true and correct that, individually and in the aggregate, have not and would
not, individually or in the aggregate, prevent or materially delay consummation
of the Arrangement, or otherwise prevent or materially delay Parent or
Acquisition Sub from performing their respective obligations under this
Agreement.

          (b)  Agreements and Covenants.  Parent and Acquisition Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by Parent or
Acquisition Sub at or prior to the Effective Time.

          (c)  Officer’s Certificate.  Parent shall have delivered to the
Company a certificate, dated the Effective Date, signed by an officer of Parent,
certifying as to the satisfaction or, if permissible, waiver of the conditions
specified in Sections 7.03(a) and 7.03(b).

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

          SECTION 8.01  Termination.  This Agreement may be terminated and the
Arrangement may be abandoned at any time prior to the Effective Time,
notwithstanding any requisite approval and authorization of this Agreement by
Shareholders:

          (a)  by mutual written consent of Parent and the Company duly
authorized by the board of directors of Parent and the Company Board;

          (b)  by either Parent or the Company if the Effective Time shall not
have occurred on or before September 30, 2005; provided, however, that the right
to terminate this Agreement under this Section 8.01(b) shall not be available to
any party whose failure to fulfill any obligation under this Agreement has been
the cause of, or resulted in, the failure of the Effective Time to occur on or
before such date;

          (c)  by either Parent or the Company if any Governmental Authority
shall have enacted, issued, promulgated, enforced or entered any Law which has
become final and

45




nonappealable and has the effect of making the Arrangement illegal or otherwise
preventing or prohibiting consummation of the Arrangement;

          (d)  by either Parent or the Company if the Arrangement Resolution
shall have failed to receive the requisite vote for approval at the Special
Meeting or at any adjournment or postponement thereof in accordance with the
Interim Order or by Parent if the Rights Plan Resolution shall have failed to
receive the requisite vote for approval at the Special Meeting or at any
adjournment or postponement thereof in accordance with the Interim Order;

          (e)  by Parent if, prior to the Effective Time, the Company Board
shall have (i) withdrawn, withheld, qualified or modified in a manner adverse to
Parent or Acquisition Sub its recommendation of this Agreement (it being
understood that the taking of a neutral position or no position with respect to
an Acquisition Proposal beyond the Acquisition Proposal Assessment Period shall
be considered an adverse modification), (ii) approved or recommended, or
proposed publicly to approve or recommend, any Acquisition Proposal or (iii)
after the end of an Acquisition Proposal Assessment Period, the Company Board
shall have failed to reaffirm its approval or recommendation of this Agreement
and the Arrangement as promptly as practicable (but in any event within 10
business days) after receipt of any written request to do so from Parent;

          (f)  by Parent, if there has been a breach of or failure to perform
any representation, warranty, covenant or agreement on the part of the Company
set forth in this Agreement, which breach or failure to perform (i) would cause
the conditions set forth in Section 7.02(a) or 7.02(b) not to be satisfied and
(ii) is incapable of being cured;

          (g)  by the Company, if there has been a breach of or failure to
perform any representation, warranty, covenant or agreement on the part of
Parent or Acquisition Sub set forth in this Agreement, which breach or failure
to perform (i) would cause the conditions set forth in Section 7.03(a) or
7.03(b) not to be satisfied and (ii) is incapable of being cured; or

          (h)  by the Company in accordance with Section 6.02(f).

          SECTION 8.02  Effect of Termination.  (a)  In the event of the
termination of this Agreement pursuant to Section 8.01, written notice thereof
shall forthwith be given by the terminating party to the other party specifying
the provision pursuant to which such termination is made, this Agreement shall
be of no further force or effect, and there shall be no liability under this
Agreement on the part of any party hereto after such termination (except that
Sections 3.15, 4.10, 6.01(b), 8.02, 8.03 and Article IX and all related
definitions set forth in Article I shall survive any such termination);
provided, however, that nothing herein shall relieve any party from liability
for any willful breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement. 

          (b)  The Company shall pay to Parent a fee equal to $31,500,000 if:

46




 

          (i) (A) Parent or the Company terminates this Agreement pursuant to
Section 8.01(b) (but only if the Special Meeting has not been held by the date
that is five business days prior to the date of termination), (B) after the date
of this Agreement and prior to such termination, an Acquisition Proposal was
made or publicly disclosed and not publicly withdrawn prior to such termination,
and (C) within 12 months after such termination, the Company shall have entered
into a definitive agreement to consummate, or shall have consummated, a Third
Party Acquisition;

 

 

 

          (ii) (A) Parent or the Company terminates this Agreement pursuant to
Section 8.01(d), (B) after the date of this Agreement and prior to the date of
the Special Meeting, an Acquisition Proposal was made or publicly disclosed and
not publicly withdrawn prior to such date, and (C) within 12 months after such
termination, the Company shall have entered into a definitive agreement to
consummate, or shall have consummated, a Third Party Acquisition;

 

 

 

          (iii) Parent terminates this Agreement pursuant to Section 8.01(e);
and

 

 

 

          (iv) Company terminates this Agreement pursuant to Section 8.01(h).

Any fee due under this Section 8.02(b) shall be paid by wire transfer of
same-day funds to an account designated in writing by Parent (x) in the case of
termination pursuant to clause (i) or (ii) above, within two business days after
date of execution of such definitive agreement or, if earlier, consummation of
such Third Party Acquisition; (y) in the case of termination pursuant to clause
(iii) above, within two business days after the termination of this Agreement;
and (z) in the case of termination pursuant to clause (iv) above, prior to the
termination of this Agreement.

          (c)  The Company shall reimburse Parent for Parent Expenses actually
incurred in connection with this Agreement if this Agreement is terminated
pursuant to Section 8.01(b), 8.01(d), 8.01(e) or 8.01(h) upon demand upon such
termination.

          (d)  Each party acknowledges and agrees that if the amounts required
to be paid to Parent by the Company pursuant to Section 8.02 are paid by the
Company and accepted by the Parent, the amounts so paid and accepted are in lieu
of any damages or any other payment or remedy which Parent may be entitled to
and shall constitute payment of liquidated damages which are a genuine estimate
of the damages which Parent and Acquisition Sub will suffer or incur as a result
of the event giving rise to such damages and resultant termination of this
Agreement and are not penalties.  The Company irrevocably waives any right it
may have to raise as a defense that any such liquidated damages are excessive or
punitive.  For greater certainty, the parties agree that the payment of the
amounts pursuant to Section 8.02 is the sole monetary remedy available to Parent
and Acquisition Sub and Parent and Acquisition Sub shall not have any
alternative right or remedy against the Company.  Notwithstanding anything in
this Section 8.02(d) to the contrary, payment by the Company and acceptance by
Parent of the amounts required to be paid pursuant to Section 8.02 shall not be
in lieu of any damages or any other payment or remedy available in the event of
any willful or intentional breach by the Company of any of its obligations under
this Agreement.

47




          SECTION 8.03  Expenses.  Except as set forth in Section 8.02, and
except that Parent and the Company shall each pay half of all antitrust and
competition Law filing fees, all costs and expenses incurred in connection with
this Agreement and the Arrangement shall be paid by the party incurring such
costs and expenses, whether or not the Arrangement is consummated.

          SECTION 8.04  Amendment.  This Agreement may be amended by the parties
hereto by action taken by or on behalf of their respective boards of directors
at any time prior to the Effective Time; provided, however, that, after receipt
of approval of Shareholders there shall be made no amendment that by Law
requires further approval by Shareholders without the further approval of such
holders.  This Agreement may not be amended except by an instrument in writing
signed by each of the parties hereto.

          SECTION 8.05  Waiver.  At any time prior to the Effective Time, any
party hereto may (a) extend the time for the performance of any obligation or
other act of any other party hereto, (b) waive any inaccuracy in the
representations and warranties of any other party contained herein or in any
document delivered pursuant hereto or (c) waive compliance with any agreement of
any other party or any condition to its own obligations contained herein.  Any
such extension or waiver shall be valid if set forth in an instrument in writing
signed by the party or parties to be bound thereby.

ARTICLE IX

GENERAL PROVISIONS

          SECTION 9.01  Non-Survival of Warranties, Covenants and Agreements. 
The representations, warranties, covenants and agreements in this Agreement and
in any certificate delivered pursuant hereto shall terminate at the Effective
Time or upon the termination of this Agreement pursuant to Section 8.01, as the
case may be, except that the covenants and agreements set forth in Sections
6.03, 6.04, 6.05 and in Articles II and IX shall survive the Effective Time, and
the representations, warranties, covenants and agreements set forth in Sections
3.15, 4.10, 6.01(b), 8.02, 8.03 and Article IX shall survive termination.

          SECTION 9.02  Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing in the English language and
shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in Person, by an internationally recognized overnight courier service
(postage prepaid), by telecopy or email or by registered or certified mail
(postage prepaid, return receipt requested), to the respective parties at the
following addresses (or at such other address or telecopy number for a party as
shall be specified in a notice given in accordance with this Section 9.02):

48




 

if to Parent or Acquisition Sub:

 

 

 

 

Eastman Kodak Company

 

 

343 State Street

 

 

Rochester, NY  14650

 

 

USA

 

 

Telephone:  (585) 724-4332

 

 

Telecopy:  (585) 724-9549

 

 

Attention:  General Counsel

 

with copies (which shall not constitute notice) to:

 

 

 

 

Sullivan & Cromwell LLP

 

 

125 Broad Street

 

 

New York, NY  10004

 

 

USA

 

 

Telephone:  (212) 558-4000

 

 

Telecopy:  (212) 558-3588

 

 

Attention:  Stephen M. Kotran

 

and to:

 

 

Osler, Hoskin & Harcourt LLP

 

 

PO Box 50

 

 

1 First Canadian Place

 

 

Toronto, ON  M5X 1B8

 

 

CANADA

 

 

Telephone:  (416) 362-2111

 

 

Telecopy:  (416) 862-6666

 

 

Attention:  Donald C. Ross

 

 

 

 

if to the Company:

 

 

 

 

Creo Inc.

 

 

3700 Gilmore Way

 

 

Burnaby, BC V5G 4M1

 

 

CANADA

 

 

Telephone:  (604) 451-2700

 

 

Telecopy:  (604) 437-9891

 

 

Attention:  General Counsel

 

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

 

Cravath, Swaine & Moore LLP

 

 

Worldwide Plaza

 

 

825 Eighth Avenue

 

 

New York, NY 10019

 

 

USA

 

 

Telecopy:  (212) 474-3700

 

 

Attention:  John T. Gaffney

 

 

 

 

and to:

 

 

Stikeman Elliott LLP

 

 

Suite 1700

 

 

666 Burrard Street

 

 

Vancouver, BC V6C 2X8

 

 

CANADA

 

 

Telecopy:  (604) 631-1300

 

 

Attention:  John E. Stark

49




          SECTION 9.03  No Other Warranties.  The parties do not rely on and
have not been induced to enter into this Agreement on the basis of any
representations, warranties, covenants, undertakings, indemnities or other
statements whatsoever other than the representations and warranties contained in
this Agreement.

          SECTION 9.04  Separate Warranties.  Each of the representations and
warranties contained in this Agreement shall be construed as a separate and
independent representation and warranty and (except where expressly provided to
the contrary) shall not be limited or restricted by reference to or inference
from the terms of any other representation or warranty or any other term of this
Agreement.

          SECTION 9.05  Entire Agreement.  This Agreement and the
Confidentiality Agreement set out the entire agreement between the parties
hereto in relation to the subject matter hereof and thereof and, except in the
case of fraud, supersede any previous written or oral agreements,
understandings, undertakings, representations, warranties and arrangements of
any nature between the parties in relation to the matters set forth in this
Agreement.  Without prejudice to the generality of the foregoing, Parent and
Acquisition Sub acknowledge and agree that, except as expressly set forth in
this Agreement, no representation, warranty or other assurance has been given by
the Company in respect of any projection, forecast or other forward-looking
information.

          SECTION 9.06  Remedies and Waivers.  (a)  No delay or omission by any
party to this Agreement in exercising any right, power or remedy provided by Law
or under this Agreement or any other documents referred to herein shall affect
that right, power or remedy or operate as a waiver thereof.  The single or
partial exercise of any right, power or remedy provided by Law or under this
Agreement shall not preclude any further exercise of such right, power or remedy
or the exercise of any other right, power or remedy.  The rights, powers and
remedies provided in this Agreement are cumulative and not exclusive of any
rights, powers and remedies (express or implied) provided by common law,
statute, custom or otherwise.

          (b)  The parties agree that irreparable damage would occur, and that
the parties would not have any adequate remedy at law, in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity.

50




          SECTION 9.07  Assignment.  This Agreement is personal to the parties
to it. Accordingly, neither Parent nor Acquisition Sub on the one hand nor the
Company on the other hand may, without the prior written consent of the other,
assign, hold in trust or otherwise transfer the benefit of all or any of the
other’s obligations under this Agreement, or any benefit arising under or out of
this Agreement; provided, however, that the Acquisition Sub may assign any of or
all its rights, interests and obligations under this Agreement to Parent or any
direct or indirect wholly-owned subsidiary of Parent without the prior written
consent of the Company, but no such assignment shall relieve Acquisition Sub of
any of its obligations under this Agreement.  Any purported assignment without
such consent shall be void.  Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

          SECTION 9.08  Third Party Rights.  This Agreement shall not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns; provided, however, that (a) the
provisions in Article II above concerning payment of the Consideration are
intended for the benefit of Shareholders and (b) the provisions in Section 6.04
above concerning insurance and indemnification and the provisions of
Section 6.05 above concerning personal liability are intended for the benefit of
the individuals specified therein and their respective legal representatives.

          SECTION 9.09  Time of Essence.  Except as otherwise expressly provided
in this Agreement, time is of the essence in this Agreement, both in respect of
any dates and periods mentioned and in respect of any dates and periods which
may be substituted for them in accordance with this Agreement or by agreement in
writing between the parties.

          SECTION 9.10  Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law, or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any party hereto.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the Arrangement is consummated as originally contemplated to the
greatest extent possible.

          SECTION 9.11  Governing Law and Submission to Jurisdiction.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the province of Ontario and the federal Laws of Canada applicable therein.  The
parties hereto hereby submit to the non-exclusive jurisdiction of the courts of
the Province of Ontario in respect of all matters arising under or in relation
to this Agreement.

          SECTION 9.12  Waiver of Jury Trial.  Each of the parties hereto hereby
waives to the fullest extent permitted by applicable Law any right it may have
to a trial by jury with

51




respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or the Transactions.  Each of the parties hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce that foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement and the Transactions, as applicable, by, among other things, the
mutual waivers and certifications in this Section 9.12.

          SECTION 9.13  Appointment of Process Agent.  The parties hereto
irrevocably appoint the Persons named below as their respective agents to accept
service of process in Toronto in any legal action or proceedings arising out of
or in connection with this Agreement, service upon whom shall be deemed
completed whether or not forwarded to or received by the relevant party:

 

for Parent and Acquisition Sub:

 

 

 

 

Osler, Hoskin & Harcourt LLP

 

 

PO Box 50

 

 

1 First Canadian Place

 

 

Toronto, ON  M5X 1B8

 

 

CANADA

 

 

Telecopy:  (416) 862-6666

 

 

Attention:  Donald C. Ross

 

 

 

 

for the Company:

 

 

 

 

Stikeman Elliott LLP

 

 

199 Bay Street

 

 

Suite 5300

 

 

Commerce Court West

 

 

Toronto, ON M5L 1B9

 

 

CANADA

 

 

Telecopy:  (416) 947-0866

 

 

Attention:  John Ciardullo

          Each party hereto shall inform each other party in writing of any
change in the address of its process agent within 28 calendar days of such
change.  If such process agent ceases to be able to act as such or to have an
address in Toronto, the relevant party irrevocably agrees to appoint a new
process agent in Toronto acceptable to the other parties and to deliver to the
other parties within 14 calendar days of receipt by the appointing party of
written acceptance of such appointment a copy of a written acceptance of
appointment by the new process agent.  Nothing in this Agreement shall affect
the right to serve process in any other manner permitted by Law.

          SECTION 9.14  Binding Effect.  This Agreement shall be binding upon
and enure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

52




          SECTION 9.15  Counterparts.  This Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

53




          IN WITNESS WHEREOF, Parent, Acquisition Sub and the Company have
caused this Agreement to be executed on the date first written above by their
respective officers thereunto duly authorized.

 

EASTMAN KODAK COMPANY

 

 

 

 

 

By:

/s/ DAVID G. MONDERER

 

 

--------------------------------------------------------------------------------

 

 

Name:

David G. Monderer

 

 

Title:

Vice President

 

 

 

 

 

4284488 CANADA INC.

 

 

 

 

 

By:

/s/ DAVID G. MONDERER

 

 

--------------------------------------------------------------------------------

 

 

Name:

David G. Monderer

 

 

Title:

President

 

 

 

 

 

CREO INC.

 

 

 

By:

/s/ AMOS MICHELSON

 

 

--------------------------------------------------------------------------------

 

 

Name:

Amos Michelson

 

 

Title:

Chief Executive Officer

 

 

 

 

 

By:

/s/ MARK DANCE

 

 

--------------------------------------------------------------------------------

 

 

Name:

Mark Dance

 

 

Title:

Chief Financial Officer/

 

 

 

Chief Operating Officer




EXHIBIT A

PLAN OF ARRANGEMENT

UNDER SECTION 192

OF THE CANADA BUSINESS CORPORATIONS ACT

INTERPRETATION

1.1     Definitions

          In this Plan of Arrangement, unless there is something in the subject
matter or context inconsistent therewith, the following terms shall have the
respective meanings set out below and grammatical variations of such terms shall
have corresponding meanings:

 

“Acquisition Sub” means 4284488 Canada Inc., a corporation incorporated under
the CBCA and being a wholly-owned subsidiary of Parent;

 

 

 

“affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person, unless
otherwise expressly stated herein;

 

 

 

“Arrangement” means the arrangement under section 192 of the CBCA on the terms
and subject to the conditions set out in this Plan of Arrangement, subject to
any amendments or variations thereto made in accordance with section 8.04 of the
Arrangement Agreement or Article 5 hereof;

 

 

 

“Arrangement Agreement” means the agreement dated January 30, 2005 among the
Parent, Acquisition Sub and the Company, as amended in accordance with
Section 8.04 thereof, providing for, among other things, the Arrangement;

 

 

 

“Articles of Arrangement” means the articles of arrangement of the Company in
respect of the Arrangement that are required by the CBCA to be sent to the
Director after the Final Order is made;

 

 

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not required or authorized to close in Vancouver, British Columbia, Toronto,
Ontario or the City of New York, United States of America;

 

 

 

“CBCA” means the Canada Business Corporations Act, as amended;




 

“Certificate of Arrangement” means the certificate of arrangement issued by the
Director pursuant to subsection 192(7) of the CBCA in respect of the Articles of
Arrangement;

 

 

 

“Circular” means the notice of the Special Meeting and accompanying management
proxy circular, including all schedules thereto, to be sent by the Company to
Shareholders in connection with the Special Meeting;

 

 

 

“Common Shares” means the common shares, without par value, in the capital of
the Company;

 

 

 

“Company” means Creo Inc., a corporation continued under the CBCA;

 

 

 

“Company Stock Plans” means, collectively, the Company’s Amended and Restated
Stock Option Plan, the Company’s 2004 Employee Equity Award Plan and the
Company’s 2004 Qualified Directors’ Equity Award Plan;

 

 

 

“Court” means the Ontario Superior Court of Justice (Commercial List);

 

 

 

“Depositary” means Computershare Trust Company of Canada at its offices set out
in the Letter of Transmittal;

 

 

 

“Director” means the Director appointed pursuant to section 260 of the CBCA;

 

 

 

“Dissent Rights” means the rights of dissent in respect of the Arrangement
described in section 3.1;

 

 

 

“Dissenting Holder” means any Shareholder who has duly exercised its Dissent
Rights and has not withdrawn or been deemed to have withdrawn such Dissent
Rights;

 

 

 

“Effective Date” means the date shown on the Certificate of Arrangement giving
effect to the Arrangement;

 

 

 

“Effective Time” means 12:01 a.m. (Toronto time) on the Effective Date;

 

 

 

“Employee Stock Option” means any option to purchase Common Shares granted under
any Company Stock Plan;

 

 

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

 

 

 

“Final Order” means the order of the Court approving the Arrangement as such
order may be amended at any time prior to the Effective Date or, if appealed,
then, unless such appeal is withdrawn or denied, as affirmed or as amended on
appeal;

2




 

“Governmental Authority” means any federal, national, supranational, provincial,
regional, municipal, state, local or foreign government, governmental,
regulatory or administrative authority, agency, bureau, department,
instrumentality or commission or any court, tribunal, board, authority or
judicial or arbitral body of competent jurisdiction;

 

 

 

“Interim Order” means the interim order of the Court providing for, among other
things, the calling and holding of the Special Meeting, as such order may be
amended, as contemplated by section 2.02 of the Arrangement Agreement;

 

 

 

“ITA” means the Income Tax Act (Canada), as amended;

 

 

 

“Letter of Transmittal” means the letter of transmittal forwarded by the Company
to Shareholders in connection with the Arrangement, in form accompanying the
Circular;

 

 

 

“Mailing Date” means the date of mailing of the Circular to Shareholders;

 

 

 

“Notice of Dissent” means a notice given in respect of the exercise of Dissent
Rights as contemplated in the Interim Order and as described in Article 3;

 

 

 

“Optionholders” means the holders of Employee Stock Options;

 

 

 

“Parent” means Eastman Kodak Company, a corporation existing under the laws of
the State of New Jersey;

 

 

 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, joint venture, estate, association, trust,
unincorporated organization or other entity of any kind or nature, as well as
any syndicate or group that would be deemed to be a person under section
13(d)(3) of the Exchange Act;

 

 

 

“Shareholders” means the holders of Common Shares whose names appear in the
register of holders of Common Shares maintained by or on behalf of the Company
and, where the context so provides, includes joint holders of such Common
Shares; and

 

 

 

“Special Meeting” means the special meeting of Shareholders to be held to
consider the Arrangement Resolution, including any adjournment or postponement
thereof, to be called and held in accordance with the Interim Order.

1.2     Interpretation Not Affected by Headings, Etc.

          The division of this Plan of Arrangement into articles, sections and
other portions and the insertion of headings are for reference purposes only and
shall not affect the interpretation of this Plan of Arrangement.  Unless
otherwise indicated, any reference in this Plan of Arrangement to “Article” or
“section” followed by a number refers to the specified Article or section of
this Plan of Arrangement.  The terms “this Plan of

3




Arrangement”, “hereof”, “herein”, “hereunder” and similar expressions refer to
this Plan of Arrangement, including any appendices hereto, and any amendments,
variations or supplements hereto made in accordance with the terms hereof or the
Arrangement Agreement or made at the direction of the Court in the Final Order
and do not refer to any particular Article, section or other portion of this
Plan of Arrangement.

1.3     Rules of Construction

          In this Plan of Arrangement, unless the context otherwise requires,
(a) words importing the singular number include the plural and vice versa, (b)
words importing any gender include all genders, and (c) “include”, “includes”
and “including” shall be deemed to be followed by the words “without
limitation”.

1.4     Date of Any Action

          In the event that any date on which any action is required to be taken
hereunder by any of the parties hereto is not a Business Day, such action shall
be required to be taken on the next succeeding day which is a Business Day.

1.5     Time

          Time shall be of the essence in every matter or action contemplated
hereunder.  All times expressed herein or in the Letter of Transmittal are local
time (Toronto, Ontario) unless otherwise stipulated herein or therein.

1.6     Currency

          Unless otherwise stated, all references in this Plan of Arrangement to
sums of money are expressed in lawful money of United States.

1.7     Statutes

          Any reference to a statute includes all rules and regulations made
pursuant to such statute and, unless otherwise specified, the provisions of any
statute or regulations or rule which amends, supplements or supersedes any such
statute, regulation or rule.

ARTICLE 2
ARRANGEMENT

2.1     Arrangement Agreement

          This Plan of Arrangement is made pursuant to, is subject to the
provisions of and forms part of the Arrangement Agreement.

4




2.2     Binding Effect

          This Plan of Arrangement will become effective at, and be binding at
and after, the Effective Time on (i) the Company, (ii) the Parent and
Acquisition Sub, (iii) all Shareholders and beneficial owners of Common Shares
and (iv) all registered and beneficial owners of Employee Stock Options.

2.3     Arrangement

          Commencing at the Effective Time, the following shall occur and shall
be deemed to occur in the following order without any further act or formality,
in each case effective at the Effective Time:

(a)

each Common Share outstanding at the Effective Time and held by a Shareholder
other than (i) a Dissenting Holder who is ultimately entitled to be paid the
fair value of the Common Shares held by such Dissenting Holder or (ii) the
Parent, Acquisition Sub or any affiliate thereof (which shall not be exchanged
under the Arrangement and shall remain outstanding as a Common Share held by the
Parent, Acquisition Sub or any affiliate thereof), shall be transferred to
Acquisition Sub in exchange for $16.50 per Common Share in cash;

 

 

(b)

the names of the holders of the Common Shares transferred to Acquisition Sub
shall be removed from the applicable registers of holders of Common Shares and
Acquisition Sub shall be recorded as the registered holder of the Common Shares
so acquired and shall be deemed the legal and beneficial owner thereof;

 

 

(c)

all Employee Stock Options that have not been duly exercised prior to the
Effective Time shall be canceled; and

 

 

(d)

the Company Stock Plans shall be terminated.

ARTICLE 3
RIGHTS OF DISSENT

3.1     Rights of Dissent

          (a)  Shareholders may exercise pursuant to and in the manner set forth
in section 190 of the CBCA and this section 3.1 the right of dissent in
connection with the Arrangement, as the same may be modified by the Interim
Order or the Final Order (the “Dissent Rights”) and holders who duly exercise
such Dissent Rights and who:

 

(i) are ultimately entitled to be paid fair value for their Common Shares shall
be deemed to have transferred such Common Shares to Acquisition Sub on the
Effective Date contemporaneously with the event described in section 2.3(a) in
exchange for the fair value of such Common Shares; or

5




 

(ii) are ultimately not entitled, for any reason, to be paid fair value for
their Common Shares shall be deemed to have participated in the Arrangement on
the same basis as a non-dissenting Shareholder.

          (b)  In no circumstances shall the Company, Acquisition Sub or any
other Person be required to recognize a Person exercising Dissent Rights unless
such Person is a registered holder of those Common Shares in respect of which
such rights are sought to be exercised.

          (c)  For greater certainty, in no case shall Parent, Acquisition Sub,
the Company or any other Person be required to recognize Dissenting Holders as
holders of Common Shares after the Effective Time, and the names of such
Dissenting Holders shall be deleted from the register of Shareholders on the
Effective Date at the same time as the events described in sections 2.3(a) and
(b) occur.

ARTICLE 4
CERTIFICATES AND PAYMENTS

4.1     Exchange of Certificates for Cash

          (a)  At or before the Effective Time, Acquisition Sub shall deposit
sufficient cash with the Depositary for the benefit of Shareholders to give
effect to this Plan of Arrangement.  Upon surrender to the Depositary for
cancellation of a certificate which immediately prior to the Effective Time
represented outstanding Common Shares that were exchanged for cash, together
with a duly completed and executed Letter of Transmittal and such additional
documents and instruments as the Depositary may reasonably require, the
Shareholder of such surrendered certificate shall be entitled to receive in
exchange therefor, and the Depositary shall deliver to such Shareholder, the
cash which such Shareholder has the right to receive under the Arrangement for
such Common Shares, less any amounts withheld pursuant to section 4.3 and any
certificate so surrendered shall forthwith be cancelled.  The cash deposited
with the Depositary shall be held in an interest-bearing account, and any
interest earned on such funds shall be for the account of Acquisition Sub.

          (b)  Until surrendered as contemplated by this section 4.1, each
certificate which immediately prior to the Effective Time represented Common
Shares shall be deemed after the Effective Time to represent only the right to
receive upon such surrender a cash payment in lieu of such certificate as
contemplated in this section 4.1, less any amounts withheld pursuant to
section 4.3.  Any such certificate formerly representing Common Shares not duly
surrendered on or before the sixth anniversary of the Effective Date shall cease
to represent a claim by or interest of any former Shareholder of any kind or
nature against or in the Company, the Parent or Acquisition Sub.  On such date,
all Common Shares to which the former holder of such certificate was entitled
shall be deemed to have been surrendered to Acquisition Sub and cash to which
such former holder was entitled shall be deemed to have been surrendered to the
Parent.

6




4.2     Lost Certificates

          In the event any certificate which immediately prior to the Effective
Time represented one or more outstanding Common Shares that were exchanged
pursuant to section 2.3 shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the Person claiming such certificate to
be lost, stolen or destroyed, the Depositary will issue in exchange for such
lost, stolen or destroyed certificate, cash deliverable in accordance with such
holder’s Letter of Transmittal.  When authorizing such payment in exchange for
any lost, stolen or destroyed certificate, the Person to whom such cash is to be
delivered shall as a condition precedent to the delivery of such cash, give a
bond satisfactory to Acquisition Sub and the Depositary in such sum as
Acquisition Sub may direct, or otherwise indemnify Acquisition Sub and the
Company in a manner satisfactory to Acquisition Sub and the Company, against any
claim that may be made against Acquisition Sub and the Company with respect to
the certificate alleged to have been lost, stolen or destroyed.

4.3     Withholding Rights

          The Company, Acquisition Sub, Parent and the Depositary shall be
entitled to deduct and withhold from any consideration otherwise payable to any
Shareholder such amounts as the Company, Acquisition Sub, Parent or the
Depositary is required or permitted to deduct and withhold with respect to such
payment under the ITA, the United States Internal Revenue Code of 1986 or any
provision of federal, provincial, state, local or foreign tax law, in each case,
as amended.  To the extent that amounts are so withheld, such withheld amounts
shall be treated for all purposes hereof as having been paid to the holder of
the Common Shares in respect of which such deduction and withholding was made,
provided that such withheld amounts are actually remitted to the appropriate
taxing authority.

ARTICLE 5
AMENDMENTS

5.1     Amendments to Plan of Arrangement

(a)

The Company may amend, modify and/or supplement this Plan of Arrangement at any
time and from time to time prior to the Effective Date, provided that each such
amendment, modification and/or supplement must (i) be set out in writing, (ii)
be approved by Parent and Acquisition Sub, (iii) filed with the Court and, if
made following the Special Meeting, approved by the Court, and (iv) communicated
to Shareholders if and as required by the Court.

 

 

(b)

Any amendment, modification or supplement to this Plan of Arrangement may be
proposed by the Company at any time prior to the Special Meeting (provided that
the Parent and Acquisition Sub shall have consented thereto) with or without any
other prior notice or communication, and if so proposed and accepted by the
Persons voting at the Special Meeting (other than as may be required under the
Interim Order), shall become part of this Plan of Arrangement for all purposes.

7




(c)

Any amendment, modification or supplement to this Plan of Arrangement that is
approved or directed by the Court following the Special Meeting shall be
effective only if (i) it is consented to by each of the Company, Parent and
Acquisition Sub (in each case, acting reasonably) and (ii) if required by the
Court, it is consented to by Shareholders voting in the manner directed by the
Court.

 

 

(d)

Any amendment, modification or supplement to this Plan of Arrangement may be
made following the Effective Date unilaterally by Parent, provided that it
concerns a matter which, in the reasonable opinion of Parent, is of an
administrative nature required to better give effect to the implementation of
this Plan of Arrangement and is not adverse to the economic interest of any
former Shareholder.

ARTICLE 6
FURTHER ASSURANCES

6.1     Notwithstanding that the transactions and events set out herein shall
occur and be deemed to occur in the order set out in this Plan of Arrangement
without any further act or formality, each of the parties to the Arrangement
Agreement shall make, do and execute, or cause to be made, done and executed,
all such further acts, deeds, agreements, transfers, assurances, instruments or
documents as may reasonably be required by any of them in order further to
document or evidence any of the transactions or events set out herein.

8




EXHIBIT B

ARRANGEMENT RESOLUTION

SPECIAL RESOLUTION FOR CONSIDERATION AT THE SPECIAL MEETING OF SECURITYHOLDERS
OF
CREO INC.
(the “Company”)

BE IT RESOLVED, as a special resolution, THAT:

1.          The arrangement (the “Arrangement”) under section 192 of the Canada
Business Corporations Act (the “CBCA”) involving the Company, as more
particularly described and set forth in the management information circular (the
“Circular”) of the Company accompanying the notice of this meeting (as the
Arrangement may be modified or amended) be and is hereby authorized, approved
and adopted.

2.          The plan of Arrangement (the “Plan of Arrangement”) involving the
Company, the full text of which is set out as Exhibit A to the Arrangement
Agreement made as of January 30, 2005 between Eastman Kodak Company, 4284488
Canada Inc. and the Company (the “Arrangement Agreement”), as the Plan of
Arrangement may be or may have been amended, is hereby approved and adopted.

3.          The Arrangement Agreement, the actions of the directors of the
Company in approving the Arrangement Agreement and the actions of the officers
of the Company in executing and delivering the Arrangement Agreement and any
amendments thereto are hereby ratified and approved.

4.          Notwithstanding that this resolution has been passed (and the
Arrangement adopted) by the shareholders of the Company or that the Arrangement
has been approved by the Ontario Superior Court of Justice (Commercial List),
the directors of the Company be and are hereby authorized and empowered without
further approval of the shareholders of the Company (i) to amend the Arrangement
Agreement or the Plan of Arrangement to the extent permitted by the Arrangement
Agreement or the Plan of Arrangement, and (ii) subject to the terms of the
Arrangement Agreement, not to proceed with the Arrangement or the Plan of
Arrangement.

5.          Any director or officer of the Company be and is hereby authorized
and directed for and on behalf of the Company to execute, under the corporate
seal of the Company or otherwise, and to deliver to or file with the Director
under the CBCA articles of arrangement and such other documents as are necessary
or desirable to give effect to the Arrangement and the Plan of Arrangement in
accordance with the Arrangement Agreement.

6.          Any director or officer of the Company be and is hereby authorized
and directed for and on behalf of the Company to execute or cause to be
executed, under the corporate seal of the Company or otherwise, and to deliver
or cause to be delivered, all such other documents and instruments and to
perform or cause to be performed all such other acts and things as in such
person’s opinion may be necessary or desirable to give full effect to the
foregoing resolutions and the matters authorized thereby, such determination to
be conclusively evidenced by the execution and delivery of such document,
agreement or instrument or the doing of any such act or thing.




EXHIBIT C

RIGHTS PLAN RESOLUTION

RESOLUTION FOR CONSIDERATION AT THE SPECIAL MEETING OF SECURITYHOLDERS OF
CREO INC.
(the “Company”)

BE IT RESOLVED THAT:

1.          The Company be and is hereby authorized, pursuant to Section 5.4(b)
of the Shareholder Rights Plan Agreement dated as of November 13, 2002 (the
“Rights Plan”) between the Company and Computershare Trust Company of Canada (as
Rights Agent), to waive the application of the Rights Plan to the acquisition of
common shares of the Company pursuant to the Arrangement Agreement dated
January 30, 2005 between Eastman Kodak Company, 4284488 Canada Inc. and the
Company, as such Arrangement Agreement may be amended or restated from time to
time (the “Arrangement Agreement”) and, for greater certainty, any transactions
contemplated by the Arrangement Agreement, shall be deemed not to trigger a
Separation Event or a Flip-In Event (as those terms are defined in the Rights
Plan).

2.          The rescission of the Rights Plan, and all of the provisions
thereof, immediately prior to the effective time, is hereby consented to and
approved.

3.          Any director or officer of the Company be and is hereby authorized
and directed for and on behalf of the Company to execute or cause to be
executed, under the corporate seal of the Company or otherwise, and to deliver
or cause to be delivered, all such documents, agreements and instruments and to
perform or cause to be performed all such other acts and things as in such
person’s opinion may be necessary or desirable to give full effect to the
foregoing resolution and the matters authorized hereby, such determination to be
conclusively evidenced by the execution and delivery of any such documents,
agreements or instruments and the taking of any such actions.

 